





[EXECUTION FINAL]





































LOAN AND SECURITY AGREEMENT







DATED AS OF SEPTEMBER 11, 2012







BETWEEN







IMPERIUM COMMERCIAL FINANCE MASTER FUND LP

as Lender







and







COVER-ALL SYSTEMS, INC.

as Borrower











 

 

 







--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page




1.

AMOUNT AND TERMS OF CREDIT

1

1.1

Loans

1

1.2

Term and Prepayment

2

1.3

Use of Proceeds

2

1.4

Single Loan

2

1.5

Interest

2

1.6

Cash Management System

4

1.7

Fees

4

1.8

Receipt of Payments

4

1.9

Application and Allocation of Payments

4

1.10

Accounting

4

1.11

Indemnity

5

1.12

Borrowing Base; Reserves

5

2.

CONDITIONS PRECEDENT

6

2.1

Conditions to the Initial Loans

6

2.2

Further Conditions to the Loans

6

3.

REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS

7

3.1

Corporate Existence; Compliance with Law

7

3.2

Executive Offices; Corporate or Other Names

7

3.3

Corporate Power; Authorization; Enforceable Obligations

7

3.4

Financial Statements and Projections; Books and Records

8

3.5

Material Adverse Change

8

3.6

Real Estate; Property

8

3.7

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness

9

3.8

Government Regulation; Margin Regulations

9

3.9

Taxes; Charges

9

3.10

Payment of Obligations

10

3.11

ERISA

10

3.12

Litigation

10

3.13

Intellectual Property

10

3.14

Full Disclosure

11

3.15

Hazardous Materials

11

3.16

Insurance

11

3.17

Deposit and Disbursement Accounts

12

3.18

Accounts

12

3.19

Conduct of Business

12

3.20

Anti-Terrorism Laws.

12

3.21

Broker’s Fees

13

 

(i)

 







--------------------------------------------------------------------------------




3.22

Further Assurances

13

4.

FINANCIAL MATTERS; REPORTS

13

4.1

Reports and Notices. From the Closing Date until the Termination Date, Borrower
shall deliver to Lender:

13

4.2

Financial Covenants

14

4.3

Other Reports and Information

15

5.

NEGATIVE COVENANTS

15

6.

SECURITY INTEREST

17

6.1

Grant of Security Interest

17

6.2

Lender’s Rights

19

6.3

Lender’s Appointment as Attorney-in-fact

20

6.4

Grant of License to Use Intellectual Property Collateral

20

7.

EVENTS OF DEFAULT: RIGHTS AND REMEDIES

21

7.1

Events of Default

21

7.2

Remedies

23

7.3

Waivers by Credit Parties

24

7.4

Proceeds

24

8.

SUCCESSORS AND ASSIGNS

24

9.

MISCELLANEOUS

25

9.1

Complete Agreement; Modification of Agreement

25

9.2

Expenses

25

9.3

No Waiver

25

9.4

Severability; Section Titles

26

9.5

Authorized Signature

26

9.6

Notices

26

9.7

Counterparts

27

9.8

Time of the Essence

27

9.9

GOVERNING LAW

27

9.10

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

27

9.11

USA Patriot Act Notice

28

9.12

Press Releases

28

9.13

Reinstatement

28














 

(ii)

 







--------------------------------------------------------------------------------




INDEX OF EXHIBITS AND SCHEDULES










Schedule A

Definitions

Schedule B

Lender’s and Borrower’s Addresses for Notices

Schedule C

Letters of Credit

Schedule D

Cash Management System

Schedule E

Fees and Expenses

Schedule F

Schedule of Documents

Schedule G

Financial Covenants

 

 

Disclosure Schedule (3.2)

Places of Business; Corporate Names

Disclosure Schedule (3.5)

Material Adverse Changes

Disclosure Schedule (3.6)

Real Estate

Disclosure Schedule (3.7)

Stock; Affiliates

Disclosure Schedule (3.9)

Taxes

Disclosure Schedule (3.11)

ERISA

Disclosure Schedule (3.12)

Litigation

Disclosure Schedule (3.13)

Intellectual Property

Disclosure Schedule (3.15)

Environmental Matters

Disclosure Schedule (3.16)

Insurance

Disclosure Schedule (3.18)

Contracts (Offset Risk)

Disclosure Schedule (5(b))

Indebtedness

Disclosure Schedule (5(e))

Liens

Disclosure Schedule (6.1)

Actions to Perfect Liens

 

 

Exhibit A

Form of Notice of Revolving Credit Advance

Exhibit B

Other Reports and Information

Exhibit C

Form of Borrowing Base Certificate

Exhibit D

Form of Accounts Payable Analysis

Exhibit E

Form of Accounts Receivable Rollforward Analysis

Exhibit F

Form of Revolving Credit Note

Exhibit G

Form of Term Note

Exhibit H-1

Form of Secretarial Certificate for Borrower

Exhibit H-2

Form of Secretarial Certificate for Guarantor

Exhibit I

Form of Power of Attorney

Exhibit J

Form of Certificate of Compliance











 

-i-

 







--------------------------------------------------------------------------------




This Loan and Security Agreement is dated as of September 11, 2012 and agreed to
by and between COVER-ALL SYSTEMS, INC., a Delaware corporation (“Borrower”), any
other Credit Party executing this Agreement, and IMPERIUM SPECIAL FINANCE FUND,
LP, a Delaware limited partnership (“Lender”).

RECITALS




A.

Borrower desires to obtain the Loans and other financial accommodations from
Lender and Lender is willing to provide the Loans and accommodations all in
accordance with the terms of this Agreement.

B.

Capitalized terms used herein shall have the meanings assigned to them in
Schedule A and, for purposes of this Agreement and the other Loan Documents, the
rules of construction set forth in Schedule A shall govern. All schedules,
attachments, addenda and exhibits hereto, or expressly identified to this
Agreement, are incorporated herein by reference, and taken together with this
Agreement, constitute but a single agreement.

AGREEMENT




NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

1.

AMOUNT AND TERMS OF CREDIT

1.1

Loans. (a) Subject to the terms and conditions of this Agreement, from the
Revolving Loan Commencement Date and until the Commitment Termination Date (i)
Lender agrees to make available to Borrower advances (each, a “Revolving Credit
Advance”) in an aggregate outstanding amount not to exceed the Borrowing
Availability, and (ii) Borrower may at its request from time to time borrow,
repay and reborrow under this Section 1.1. The Revolving Credit Loan shall be
evidenced by, and be repayable in accordance with the terms of, the Revolving
Credit Note and this Agreement.

(b)

Borrower shall request each Revolving Credit Advance by written notice to Lender
substantially in the form of Exhibit A (each a “Notice of Revolving Credit
Advance”) given no later than 12:00 p.m. (New York City time) on the Business
Day of the proposed advance, provided, that, Borrower acknowledges, confirms and
agrees that no more than one (1) Notice of Revolving Credit Advance may be
delivered to Lender in any ten (10) day period. Lender shall be fully protected
under this Agreement in relying upon, and shall be entitled to rely upon, (i)
any Notice of Revolving Credit Advance believed by Lender to be genuine, and
(ii) the assumption that the Persons making electronic requests or executing and
delivering a Notice of Revolving Credit Advance were duly authorized, unless the
responsible individual acting thereon for Lender shall have actual knowledge to
the contrary. As an accommodation to Borrower, Lender may permit telephonic,
electronic, or facsimile requests for a Revolving Credit Advance and electronic
or facsimile transmittal of instructions, authorizations, agreements or reports
to Lender by Borrower. Unless Borrower specifically directs Lender in writing
not to accept or act upon telephonic, facsimile or electronic communications
from Borrower, Lender shall have no liability to Borrower for any loss or damage
suffered by Borrower as





 

 

 







--------------------------------------------------------------------------------




a result of Lender’s honoring of any requests, execution of any instructions,
authorizations or agreements or reliance on any reports communicated to it
telephonically, by facsimile or electronically and purporting to have been sent
to Lender by Borrower and Lender shall have no duty to verify the origin of any
such communication or the identity or authority of the Person sending it.

(c)

In making any Revolving Credit Advance hereunder, Lender shall be entitled to
rely upon the most recent Borrowing Base Certificate delivered to Lender by
Borrower and other information available to Lender. Lender shall be under no
obligation to make any further Revolving Credit Advance or incur any other
Obligation if Borrower shall have failed to deliver a Borrowing Base Certificate
to Lender by the time specified in Section 4.1(a).

(d)

Term Loan. Subject to the terms and conditions of this Agreement, Lender agrees
to make the Term Loan to Borrower on the Closing Date in the original principal
amount specified in the Term Note (i.e., $2,000,000). The Term Loan shall be
evidenced by, and be repayable in accordance with the terms of, the Term Note
and this Agreement.

1.2

Term and Prepayment. (a) Upon the Commitment Termination Date, the obligation of
Lender to make Revolving Credit Advances and extend other credit hereunder shall
immediately terminate and Borrower shall pay to Lender in full, in cash: (i) all
outstanding Revolving Credit Advances and all accrued but unpaid interest
thereon; (ii) an amount sufficient to enable Lender to hold cash collateral as
specified in Schedule C; (iii) all principal and accrued but unpaid interest on
the Term Loan; and (iv) all other non-contingent Obligations due to or incurred
by Lender.

(b)

If, based upon the Borrowing Base Certificate most recently delivered by
Borrower, the Revolving Credit Loan shall at any time exceed the Borrowing
Availability (an “Overadvance”), then Borrower shall repay the Revolving Credit
Loan in the amount of such Overadvance no later than three (3) Business Days
after the date on which Lender delivers notice to Borrower of the existence of
such Overadvance.

(c)

Borrower shall have the right, at any time upon thirty (30) days’ prior written
notice to Lender to (i) terminate voluntarily Borrower’s right to receive or
benefit from, and Lender’s obligation to make and to incur, Revolving Credit
Advances, (ii) prepay all or a portion of the Term Loan, and (iii) prepay all of
the Obligations. The effective date of termination of the Revolving Credit Loan
and the Term Loan specified in such notice shall be the Commitment Termination
Date.

1.3

Use of Proceeds. Borrower shall use the proceeds of the Loans solely for working
capital and other general corporate purposes.

1.4

Single Loan. The Loans and all of the other Obligations of Borrower to Lender
shall constitute one general obligation of Borrower secured by all of the
Collateral.

1.5

Interest. (a) Borrower shall pay interest to Lender on the aggregate outstanding
Revolving Credit Advances at a fixed rate equal to eight (8%) percent per annum
(the “Revolving Credit Rate”) and on the outstanding balance of the Term Loan at
a fixed rate equal to eight (8%) percent per annum (the “Term Loan Rate”). All
computations of interest shall be made by Lender on the basis of a three hundred
sixty (360) day year, in each case for the actual number of days occurring in
the





 

2

 







--------------------------------------------------------------------------------




period for which such interest or fee is payable. Each determination by Lender
of an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error. In no event will Lender charge interest at a rate that
exceeds the highest rate of interest permissible under any law that a court of
competent jurisdiction shall, in a final determination, deem applicable.

(b)

Interest shall be payable on the outstanding Revolving Credit Advances and
balance of the Term Loan (i) in arrears for the preceding calendar month on the
first (1st) day of each calendar month, (ii) on the Commitment Termination Date,
and (iii) if any interest accrues or remains payable after the Commitment
Termination Date, upon demand by Lender.

(c)

Effective upon the occurrence of a Payment Default and for so long as such Event
of Default shall be continuing, the Revolving Credit Rate and the Term Loan Rate
shall automatically be increased by four (4%) percentage points per annum and
effective upon the occurrence of any Event of Default (other than a Payment
Default) and for so long as such Event of Default shall be continuing, the
Revolving Credit Rate and the Term Loan Rate shall automatically be increased by
two (2%) percentage points per annum (such increased rate, the “Default Rate”).

(d)

If any interest or any other payment (including Unused Line Fees) to Lender
under this Agreement becomes due and payable on a day other than a Business Day,
such payment date shall be extended to the next succeeding Business Day.

(e)

If after the date hereof, either (i) any change in, or in the interpretation of,
any law or regulation is introduced, including, without limitation, with respect
to reserve requirements, applicable to Lender, or (ii) Lender complies with any
future guideline or request from any central bank or other Governmental
Authority or (iii) Lender determines that the adoption of any applicable law,
rule or regulation regarding capital adequacy, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof has or would have the effect described below, or Lender
complies with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, and in the case of any event set forth in this clause (iii), such
adoption, change or compliance has or would have the direct or indirect effect
of reducing the rate of return on Lender’s capital as a consequence of its
obligations hereunder to a level below that which Lender could have achieved but
for such adoption, change or compliance (taking into consideration Lender’s
policies with respect to capital adequacy) by an amount deemed by Lender to be
material, and the result of any of the foregoing events described in clauses
(i), (ii) or (iii) is or results in an increase in the cost to Lender of funding
or maintaining the Loans (provided, however, that, notwithstanding anything
herein to the contrary, this Section 1.5(e) shall be deemed to apply to the
Dodd-Frank Wall Street Reform and Consumer Protection Act and to The Basel III
Accord published by The Basel Committee on Banking Supervision, and to all
requests, rules, regulations, guidelines or directives under either of the
foregoing or issued in connection therewith, regardless of the date enacted,
adopted or issued, even if enacted, adopted or issued before the date hereof),
then Borrower shall from time to time upon demand by Lender pay to Lender
additional amounts sufficient to indemnify Lender against such increased cost on
an after-tax basis (after taking into account applicable deductions and credits
in respect of the amount indemnified). A certificate as to the amount of such
increased cost shall be submitted to Borrower by Lender and shall be conclusive,
absent manifest error.





 

3

 







--------------------------------------------------------------------------------




(f)

If a payment made to Lender hereunder or under any other Loan Document would be
subject to withholding tax imposed by FATCA if Lender fails to comply with
applicable reporting and other requirements of FATCA, Lender shall deliver to
Borrower, at the time or times prescribed by applicable law or as reasonably
requested by Borrower, (i) two accurate, complete and signed certifications
prescribed by applicable law or reasonably satisfactory to Borrower that
establish that such payment is exempt from withholding tax imposed by FATCA and
(ii) any other documentation reasonably requested by Borrower sufficient for
Borrower to comply with its obligations under FATCA and to determine that Lender
has complied with such applicable reporting and other requirements of FATCA.

1.6

Cash Management System. On or prior to the Closing Date and until the
Termination Date, Borrower will establish and maintain the cash management
system described in Schedule D. All payments in respect of the Collateral shall
be made to or deposited in the blocked or lockbox accounts described in Schedule
D in accordance with the terms thereof.

1.7

Fees. Borrower agrees to pay to Lender the Fees set forth in Schedule E.

1.8

Receipt of Payments. Borrower shall make each payment under this Agreement (not
otherwise made pursuant to Section 1.9) without set-off, counterclaim or
deduction and free and clear of all Taxes not later than 2:00 p.m. (New York
City time) on the day when due in lawful money of the United States of America
in immediately available funds to the Collection Account. If Borrower shall be
required by law to deduct any Taxes from any payment to Lender under any Loan
Document, then the amount payable to Lender shall be increased so that, after
making all required deductions, Lender receives an amount equal to that which it
would have received had no such deductions been made. Payments shall be deemed
received by Lender upon receipt of immediately available funds in the Collection
Account.

1.9

Application and Allocation of Payments. Borrower irrevocably agrees that Lender
shall have the continuing and exclusive right to apply any and all payments
against the then due and payable Obligations in such order as Lender may deem
advisable. Lender is authorized to, and at its option may (without prior notice
or precondition and at any time or times), but shall not be obligated to, make
or cause to be made Revolving Credit Advances on behalf of Borrower for: (a)
payment of all Fees, expenses, indemnities, charges, costs, principal, interest,
or other Obligations owing by Borrower under this Agreement or any of the other
Loan Documents, (b) the payment, performance or satisfaction of any of
Borrower’s obligations with respect to preservation of the Collateral, or (c)
any premium in whole or in part required in respect of any of the policies of
insurance required by this Agreement, even if the making of any such Revolving
Credit Advance causes the outstanding balance of the Revolving Credit Loan to
exceed the Borrowing Availability, and Borrower agrees to repay immediately, in
cash, any amount by which the Revolving Credit Loan exceeds the Borrowing
Availability.

1.10

Accounting. Lender is authorized to record on its books and records the date and
amount of each Loan and each payment of principal thereof and such recordation
shall constitute prima facie evidence of the accuracy of the information so
recorded. Lender shall provide Borrower on a monthly basis a statement and
accounting of such recordations but any failure on the part of the Lender to
keep any such recordation (or any errors therein) or to send a statement thereof
to





 

4

 







--------------------------------------------------------------------------------




Borrower shall not in any manner affect the obligation of Borrower to repay any
of the Obligations. Except to the extent that Borrower shall, within thirty (30)
days after such statement and accounting is sent, notify Lender in writing of
any objection Borrower may have thereto (stating with particularity the basis
for such objection), such statement and accounting shall be deemed final,
binding and conclusive upon Borrower, absent manifest error.

1.11

Indemnity. Borrower and each other Credit Party executing this Agreement jointly
and severally agree to indemnify and hold Lender and its Affiliates, and their
respective employees, attorneys and agents (each, an “Indemnified Person”),
harmless from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses of any kind or nature whatsoever
(including attorneys’ fees and disbursements and other costs of investigation or
defense, including those incurred upon any appeal) that may be instituted or
asserted against or incurred by any such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents or with respect to the execution, delivery,
enforcement, performance and administration of, or in any other way arising out
of or relating to, this Agreement and the other Loan Documents or any other
documents or transactions contemplated by or referred to herein or therein and
any actions or failures to act with respect to any of the foregoing, including
any and all product liabilities, Environmental Liabilities, Taxes and legal
costs and expenses arising out of or incurred in connection with disputes
between or among any parties to any of the Loan Documents (collectively,
“Indemnified Liabilities”), except to the extent that any such Indemnified
Liability is finally determined by a court of competent jurisdiction to have
resulted solely from such Indemnified Person’s gross negligence or willful
misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY CREDIT
PARTY, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR ANY ACT OR FAILURE TO ACT
UNDER ANY POWER OF ATTORNEY OR FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES THAT MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR
THEREUNDER.

1.12

Borrowing Base; Reserves. The Borrowing Base shall be determined by Lender
(including the eligibility of Accounts) based on the most recent Borrowing Base
Certificate delivered to Lender in accordance with Section 4.1(a) and such other
information available to Lender. The Revolving Credit Loan shall be subject to
Lender’s continuing right to withhold from Borrowing Availability reserves, and
to increase and decrease such reserves from time to time, if and to the extent
that in Lender’s good faith credit judgment such reserves are necessary,
including to protect Lender’s interest in the Collateral or to protect Lender
against possible non-payment of Accounts for any reason by Account Debtors or
possible diminution of the value of any Collateral or possible non-payment of
any of the Obligations or for any Taxes or in respect of any state of facts that
could constitute a Default. Lender may, at its option, implement reserves by
designating as ineligible a sufficient amount of Accounts that would otherwise
be Eligible Accounts so as to reduce the Borrowing Base by the amount of the
intended reserves.





 

5

 







--------------------------------------------------------------------------------




2.

CONDITIONS PRECEDENT

2.1

Conditions to the Initial Loans. Lender shall not be obligated to make any of
the Loans perform any other action hereunder, until the following conditions
have been satisfied in a manner satisfactory to Lender in its sole discretion,
or waived in writing by Lender:

(a)

the Loan Documents to be delivered on or before the Closing Date shall have been
duly executed and delivered by the appropriate parties, all as set forth in the
Schedule of Documents (Schedule F);

(b)

Lender shall have received evidence reasonably satisfactory to it that the
insurance policies provided for in Section 3.16 are in full force and effect,
together with appropriate evidence showing loss payable or additional insured
clauses or endorsements in favor of Lender as required under such Section; and

(c)

Lender shall have received an opinion(s) of counsel to the Borrower with respect
to the Loan Documents in form and substance reasonably satisfactory to Lender.

2.2

Further Conditions to the Loans. Lender shall not be obligated to fund any Loan
(including the initial Loans), if, as of the date thereof:

(a)

any representation or warranty by any Credit Party contained herein or in any of
the other Loan Documents shall be untrue or incorrect in any material respect as
of such date, except to the extent that any such representation or warranty is
expressly stated to relate to a specific earlier date, in which case, such
representation and warranty shall be true and correct as of such earlier date;
or

(b)

any event or circumstance that has had or reasonably could be expected to have a
Material Adverse Effect shall have occurred since the Closing Date; or

(c)

any Default shall have occurred and be continuing or would result after giving
effect to such Loan; or

(d)

after giving effect to any Revolving Credit Advance, the Revolving Credit Loan
would exceed the Borrowing Availability, regardless of the three (3) Business
Day period provided for payment of an Overadvance pursuant to Section 1.2(b).

The request and acceptance by Borrower of the proceeds of any Loan shall be
deemed to constitute, as of the date of such request and the date of such
acceptance, (i) a representation and warranty by Borrower that the conditions in
this Section 2.2 have been satisfied and (ii) a restatement by Borrower of each
of the representations and warranties made by it in any Loan Document (except to
the extent that any such representation or warranty relates to a specific
earlier date, in which case, such representation and warranty shall be true and
correct as of such earlier date) and a reaffirmation by Borrower of the granting
and continuance of Lender’s Liens pursuant to the Loan Documents.





 

6

 







--------------------------------------------------------------------------------




3.

REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS

To induce Lender to enter into this Agreement and to make the Loans, Borrower
and each other Credit Party executing this Agreement represent and warrant to
Lender (each of which representations and warranties shall survive the execution
and delivery of this Agreement), and promise to and agree with Lender until the
Termination Date as follows:

3.1

Corporate Existence; Compliance with Law. Each Corporate Credit Party: (a) is,
as of the Closing Date, and will continue to be (i) a corporation, limited
liability company or limited partnership, as applicable, duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, (ii) duly qualified to do business and in good
standing in each other jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualification, except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect, and (iii) in compliance with all Requirements of Law and
Contractual Obligations, except to the extent failure to comply therewith could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (b) has and will continue to have (i) the requisite
corporate power and authority and the legal right to execute, deliver and
perform its obligations under the Loan Documents, and to own, pledge, mortgage
or otherwise encumber and operate its properties, to lease the property it
operates under lease, and to conduct its business as now, heretofore or proposed
to be conducted, and (ii) all licenses, permits, franchises, rights, powers,
consents or approvals from or by all Persons or Governmental Authorities having
jurisdiction over such Corporate Credit Party (“ Government License”) that are
necessary or appropriate for the conduct of its business, except (A) Government
Licenses referenced in Section 3.1(a)(i) and Section 3.1(a)(ii) hereinabove, and
(B) to the extent that failure to have any such Government License described in
this Section 3.1(b)(ii) could not reasonably be expected to have a Material
Advance Effect.

3.2

Executive Offices; Corporate or Other Names. (a) Each Corporate Credit Party’s
name as it appears in official filings in the state of its incorporation or
organization, (b) the type of entity of each Corporate Credit Party, (c) the
organizational identification number issued by each such Credit Party’s state of
incorporation or organization or a statement that no such number has been
issued, (d) each Corporate Credit Party’s state of organization or
incorporation, and (e) the location of each Corporate Credit Party’s chief
executive office, corporate offices, warehouses, other locations of Collateral
and locations where records with respect to Collateral are kept (including in
each case the county of such locations) are as set forth in Disclosure Schedule
(3.2) and, except as set forth in such Disclosure Schedule, such locations have
not changed during the preceding twelve months. As of the Closing Date, during
the prior five years, except as set forth in Disclosure Schedule (3.2), no
Corporate Credit Party has been known as or conducted business in any other name
(including trade names). Each Corporate Credit Party has only one state of
incorporation or organization.

3.3

Corporate Power; Authorization; Enforceable Obligations. The execution, delivery
and performance by each Credit Party of the Loan Documents to which it is a
party, and the creation of all Liens provided for herein and therein: (a) are
and will continue to be within such Credit Party’s power and authority; (b) have
been and will continue to be duly authorized by all necessary or proper action;
(c) are not and will not be in violation of any Requirement of Law or
Contractual Obligation of such Credit Party (d) do not and will not result in
the creation or imposition of any Lien (other than





 

7

 







--------------------------------------------------------------------------------




Permitted Encumbrances) upon any of the Collateral; and (e) do not and will not
require the consent or approval of any Governmental Authority or any other
Person. As of the Closing Date, each Loan Document shall have been duly executed
and delivered on behalf of each Credit Party party thereto, and each such Loan
Document upon such execution and delivery shall be and will continue to be a
legal, valid and binding obligation of such Credit Party, enforceable against it
in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally.

3.4

Financial Statements and Projections; Books and Records. (a) The Financial
Statements delivered by Borrower to Lender for its most recently ended Fiscal
Year, are true, correct and complete in all material respects and reflect fairly
and accurately, in all material respects, the consolidated financial condition
of Parent and its Subsidiaries as of the date of each such Financial Statement
in accordance with GAAP, except for any interim financial statements, the
absence of notes and normal year-end adjustments. The Projections most recently
delivered by Borrower to Lender have been prepared in good faith, with care and
diligence and use assumptions that are reasonable under the circumstances at the
time such Projections were prepared and as of the date delivered to Lender.

(b)

Borrower and each other Corporate Credit Party shall keep adequate Books and
Records with respect to the Collateral and its business activities in which
proper entries, reflecting all consolidated and consolidating financial
transactions, and payments and credits received on, and all other dealings with,
the Collateral, will be made in all material respects in accordance with GAAP
and all Requirements of Law and on a basis consistent in all material respects
with the Financial Statements.

3.5

Material Adverse Change. Between June 30, 2012 (the date of the balance sheet
included in the Guarantor’s Quarterly Report on Form 10-Q for the three and six
months ended June 30, 2012 (the “Quarterly Report”)) and the Closing Date: (a)
no Corporate Credit Party has incurred any obligations, contingent or
non-contingent liabilities, or liabilities for Charges, long-term leases or
unusual forward or long-term commitments that are not reflected in such
Quarterly Report or any report filed subsequent thereto with the SEC, the
Projections delivered to Lender prior to the Closing Date, or the Disclosure
Schedules appended hereto and which could, alone or in the aggregate, reasonably
be expected to have a Material Adverse Effect; (b) except as set forth in
Disclosure Schedule (3.5) or in the Quarterly Report or any report filed
subsequent thereto with the SEC there has been no material deviation from such
Projections; and (c) except as set forth in Disclosure Schedule (3.5) or in the
Quarterly Report or any report filed subsequent thereto with the SEC, no events
have occurred that alone or in the aggregate have had or could reasonably be
expected to have a Material Adverse Effect. No Requirement of Law or Contractual
Obligation of any Credit Party has or have had or could reasonably be expected
to have a Material Adverse Effect. No Credit Party is in default, and to such
Credit Party’s knowledge no third party is in default, under or with respect to
any of its Contractual Obligations, that alone or in the aggregate has had or
could reasonably be expected to have a Material Adverse Effect.

3.6

Real Estate; Property. The real estate listed in Disclosure Schedule (3.6)
constitutes all of the real property owned, leased, or used by each Corporate
Credit Party in its business, and such Credit Party will not execute any
material agreement or contract in respect of such real estate after the date





 

8

 







--------------------------------------------------------------------------------




of this Agreement without giving Lender prompt prior written notice thereof.
Each Corporate Credit Party holds and will continue to hold good and marketable
fee simple title to all of its owned real estate, and good and marketable title
to all of its other properties and assets, and valid and insurable leasehold
interests in all of its leases (both as lessor and lessee, sublessee or
assignee), and none of the properties and assets of any Corporate Credit Party
are or will be subject to any Liens, except Permitted Encumbrances. With respect
to each of the premises identified with a “(*)” in Disclosure Schedule (3.6) on
or prior the Closing Date a bailee, landlord or mortgagee agreement acceptable
to Lender has been obtained.

3.7

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
Except as set forth in Disclosure Schedule (3.7), as of the Closing Date no
Corporate Credit Party has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person. All
of the issued and outstanding Stock of each Corporate Credit Party (including
all rights to purchase, options, warrants or similar rights or agreements
pursuant to which any Corporate Credit Party may be required to issue, sell,
repurchase or redeem any of its Stock) as of the Closing Date is owned by each
of the Stockholders (and in the amounts) set forth in Disclosure Schedule (3.7),
(provided, that, such Disclosure Schedule need not set forth any information as
to the ownership of Parent). All outstanding Indebtedness of each Corporate
Credit Party as of the Closing Date (other than the Obligations) is described in
Disclosure Schedule (5(b)).

3.8

Government Regulation; Margin Regulations. No Corporate Credit Party is subject
to or regulated under any Federal or state statute, rule or regulation that
restricts or limits such Person’s ability to incur Indebtedness, pledge its
assets, or to perform its obligations under the Loan Documents. The making of
the Loans, the application of the proceeds and repayment thereof, and the
consummation of the transactions contemplated by the Loan Documents do not and
will not violate any Requirement of Law. No Corporate Credit Party is engaged,
nor will it engage, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin security” as such terms are defined in
Regulation U of the Federal Reserve Board as now and hereafter in effect (such
securities being referred to herein as “Margin Stock”). No Corporate Credit
Party owns any Margin Stock, and none of the proceeds of the Loans or other
extensions of credit under this Agreement will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock or reducing or
retiring any Indebtedness that was originally incurred to purchase or carry any
Margin Stock. No Corporate Credit Party will take or permit to be taken any
action that might cause any Loan Document to violate any regulation of the
Federal Reserve Board.

3.9

Taxes; Charges. Except as disclosed in Disclosure Schedule (3.9) all tax
returns, reports and statements required by any Governmental Authority to be
filed by Borrower or any other Credit Party have, as of the Closing Date, been
filed and will, until the Termination Date, be filed with the appropriate
Governmental Authority and no tax Lien has been filed and remains in effect as
of the date hereof against any Credit Party or any Credit Party’s property.
Proper and accurate amounts have been and will be withheld by Borrower and each
other Credit Party from their respective employees for all periods in compliance
in all material respects with all Requirements of Law and such withholdings have
and will be timely paid to the appropriate Governmental Authorities. Disclosure
Schedule (3.9) sets forth as of the Closing Date those taxable years for which
any Credit Party’s tax returns are currently being audited by the IRS or any
other applicable Governmental Authority and any assessments or threatened
assessments in connection with such audit, or otherwise currently





 

9

 







--------------------------------------------------------------------------------




outstanding. Except as described on Disclosure Schedule (3.9), none of the
Credit Parties or their respective predecessors are liable for any Charges: (a)
under any agreement (including any tax sharing agreements or agreement extending
the period of assessment of any Charges) or (b) to each Credit Party’s
knowledge, as a transferee. As of the Closing Date, no Credit Party has agreed
or been requested to make any adjustment under IRC Section 481(a), by reason of
a change in accounting method or otherwise, which could reasonably be expected
to have a Material Adverse Effect.

3.10

Payment of Obligations. Each Credit Party will pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all of its Charges and other obligations of whatever nature, except where
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of such Credit Party and none of the
Collateral is or could reasonably be expected to become subject to any Lien or
forfeiture or loss as a result of such contest.

3.11

ERISA. No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other existing ERISA Events, could reasonably be
expected to result in a liability of any Credit Party of more than the Minimum
Actionable Amount. Except as disclosed in Disclosure Schedule (3.11), the
present value of all accumulated benefit obligations of the Credit Parties under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
Financial Statements reflecting such amounts, exceed the fair market value of
the assets of such Plan by more than the Minimum Actionable Amount, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Account
Standards No. 87) did not, as of the date of the most recent Financial
Statements reflecting such amounts, exceed the fair market value of the assets
of such underfunded Plans by more than the Minimum Actionable Amount. No Credit
Party or ERISA Affiliate has incurred or reasonably expects to incur any
Withdrawal Liability in excess of the Minimum Actionable Amount.

3.12

Litigation. No Litigation is pending or, to the knowledge of any Credit Party,
threatened by or against any Credit Party or against any Credit Party’s
properties or revenues (a) with respect to any of the Loan Documents or any of
the transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect. Except as set forth in Disclosure
Schedule (3.12), as of the Closing Date there is no Litigation pending or
threatened against any Credit Party that seeks damages in excess of $50,000 or
injunctive relief or alleges criminal misconduct of any Credit Party. Each
Credit Party shall notify Lender promptly in writing upon learning of the
existence, threat or commencement of any Litigation against any Credit Party,
any ERISA Affiliate or any Plan or any allegation of Criminal misconduct against
any Credit Party.

3.13

Intellectual Property. As of the Closing Date, all material Intellectual
Property owned or used by any Corporate Credit Party is listed, together with
application or registration numbers, where applicable, in Disclosure Schedule
(3.13). To the best of each Corporate Credit Party’s knowledge, it owns, or is
licensed to use, all Intellectual Property necessary to conduct its business as
currently conducted except for such Intellectual Property the failure of which
to own or license could not reasonably be expected to have a Material Adverse
Effect. Each Corporate Credit Party will, based on its business judgment,
maintain the registration with the United States Patent and Trademark





 

10

 







--------------------------------------------------------------------------------




Office, the United States Copyright Office, or other appropriate Governmental
Authority of all Intellectual Property that is owned by it and is necessary or
is used or useful in the operation of any Corporate Credit Party’s business, in
each case, as determined by such Corporate Credit Party in its sole discretion,
except where the failure to register, maintain or file such registration or
application will not have a Material Adverse Effect. Each Corporate Credit Party
will promptly file patent or trademark (as applicable) applications or register,
as the case may be, such new Intellectual Property that is or, in such Corporate
Credit Party’s reasonable business judgment, will be material to the operation
of any Corporate Credit Party’s business, except where the failure to register,
maintain or file such registration or application will not have a Material
Adverse Effect, and will notify Lender in writing within five (5) Business Days
after filing any such new patent or trademark (as applicable) applications or
any new registrations.

3.14

Full Disclosure. No information contained in any Loan Document, the Financial
Statements or any written statement furnished by or on behalf of any Credit
Party under any Loan Document, or to induce Lender to execute the Loan
Documents, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.

3.15

Hazardous Materials. Except as set forth in Disclosure Schedule (3.15), as of
the Closing Date, to Borrower’s knowledge, (a) each real property location
owned, leased or occupied by each Corporate Credit Party (the “Real Property”)
is maintained free of contamination from any Hazardous Material, (b) no
Corporate Credit Party is subject to any Environmental Liabilities or, to any
Credit Party’s knowledge, potential Environmental Liabilities, in excess of
$50,000 in the aggregate, (c) no notice has been received by any Corporate
Credit Party identifying it as a “potentially responsible party” or requesting
information under CERCLA or analogous state statutes, and to the knowledge of
any Credit Party, there are no facts, circumstances or conditions that may
result in any Corporate Credit Party being identified as a “potentially
responsible party” under CERCLA or analogous state statutes; and (d) each
Corporate Credit Party has provided to Lender copies of all existing
environmental reports, reviews and audits and all written information pertaining
to actual or potential Environmental Liabilities, in each case relating to any
Corporate Credit Party. Each Corporate Credit Party: (i) shall comply in all
material respects with all applicable Environmental Laws and environmental
permits; (ii) shall notify Lender in writing within seven (7) days if and when
it becomes aware of any Release, on, at, in, under, above, to, from or about any
of its Real Property; and (iii) shall promptly forward to Lender a copy of any
order, notice, permit, application, or any communication or report received by
it or any other Credit Party in connection with any such Release.

3.16

Insurance. As of the Closing Date, Disclosure Schedule (3.16) lists all
insurance of any nature maintained for current occurrences by Borrower and each
other Corporate Credit Party, as well as a summary of the terms of such
insurance. Each Corporate Credit Party shall deliver to Lender certified copies
and endorsements to all of its and those of its Subsidiaries (a) “All Risk” and
business interruption insurance policies naming Lender loss payee, and (b)
general liability and other liability policies naming Lender as an additional
insured. All policies of insurance on real and personal property will contain an
endorsement, in form and substance reasonably acceptable to Lender, showing loss
payable to Lender (Form 438 BFU or equivalent) and extra expense and business
interruption endorsements. Such endorsement, or an independent instrument
furnished to Lender, will provide that the insurance companies will give Lender
at least thirty (30) days’ prior written





 

11

 







--------------------------------------------------------------------------------




notice before any such policy or policies of insurance shall be altered or
canceled and that no act or default of Borrower or any other Person shall affect
the right of Lender to recover under such policy or policies of insurance in
case of loss or damage. Each Corporate Credit Party (other than Parent) shall
direct all present and future insurers under its “All Risk” policies of
insurance to pay all proceeds payable thereunder directly to Lender. If any
insurance proceeds are paid by check, draft or other instrument payable to any
Credit Party and Lender jointly, Lender may endorse such Credit Party’s name
thereon and do such other things as Lender may deem advisable to reduce the same
to cash. Lender reserves the right at any time, upon review of each Credit
Party’s risk profile (other than Parent), to require additional forms and limits
of insurance. Each Corporate Credit Party shall, on each anniversary of the
Closing Date and from time to time at Lender’s request, deliver to Lender a
report by a reputable insurance broker, satisfactory to Lender, with respect to
such Person’s insurance policies.

3.17

Deposit and Disbursement Accounts. Attachment I to Schedule D lists all banks
and other financial institutions at which Borrower, or any other Corporate
Credit Party, maintains deposits and/or other accounts, including the
Disbursement Account, and such Attachment correctly identifies the name, address
and telephone number of each such depository, the name in which the account is
held, a description of the purpose of the account, and the complete account
number.

3.18

Accounts. As of the date of each Borrowing Base Certificate delivered to Lender,
each Account listed thereon as an Eligible Account shall be an Eligible Account.
Borrower has not made, and will not make, any agreement with any Account Debtor
for any extension of time for the payment of any Account, any compromise or
settlement for less than the full amount thereof, any release of any Account
Debtor from liability therefor, or any deduction therefrom, except a discount or
allowance for prompt or early payment allowed by Borrower in the ordinary course
of its business consistent with historical practice and as previously disclosed
to Lender in writing. With respect to the Accounts (a) the amounts shown on all
invoices, statements and reports that may be delivered to the Lender with
respect thereto are actually and absolutely owing to the relevant Credit Party
as indicated thereon and are not in any way contingent; (b) no payments have
been or shall be made thereon except payments immediately delivered to the
applicable accounts described in paragraph 1 to Schedule D or the Lender as
required hereunder; and (c) to Borrower’s knowledge all Account Debtors have the
capacity to contract. Borrower shall notify Lender promptly of any event or
circumstance that to Borrower’s knowledge would cause Lender to consider any
then existing Account as no longer constituting an Eligible Account.

3.19

Conduct of Business. Each Corporate Credit Party (a) shall conduct its business
substantially as now conducted or as otherwise permitted hereunder, and (b)
shall at all times maintain, preserve and protect all of the Collateral and such
Corporate Credit Party’s other property, used or useful in the conduct of its
business and keep the same in good repair, working order and condition (ordinary
wear and tear excepted) and make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices.

3.20

Anti-Terrorism Laws.

(a)

Neither Borrower nor, to the knowledge of the Borrower, any of its Affiliates or
any Credit Party is in violation of any laws relating to terrorism or money
laundering (“Anti-Terrorism





 

12

 







--------------------------------------------------------------------------------




Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56.

(b)

Neither Borrower nor, to the knowledge of the Borrower, any Affiliate, Credit
Party or other agent of Borrower acting or benefiting in any capacity in
connection with the Loans is any of the following: (i) a person that is listed
in the annex to, or is otherwise subject to the provisions of, the Executive
Order; (ii) a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order; (iii) a person with which the Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law; (iv)
a person that commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Order; or (v) a person that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) at its
official website or any replacement website or other replacement official
publication of such list.

(c)

Neither Borrower nor, to the knowledge of the Borrower, any agent of any
Affiliate or any Credit Party acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

3.21

Broker’s Fees. Borrower agrees to pay any broker fees that may become due in
connection with the transactions contemplated by this Agreement and the other
Loan Documents.

3.22

Further Assurances. At any time and from time to time, upon the written request
of Lender and at the sole expense of Borrower, Borrower and each other Credit
Party shall promptly and duly execute and deliver any and all such further
instruments and documents and take such further action as Lender may reasonably
deem desirable (a) to obtain the full benefits of this Agreement and the other
Loan Documents, (b) to protect, preserve and maintain Lender’s rights in any
Collateral, or (c) to enable Lender to exercise all or any of the rights and
powers herein granted.

4.

FINANCIAL MATTERS; REPORTS

4.1

Reports and Notices. From the Closing Date until the Termination Date, Borrower
shall deliver to Lender:

(a)

as frequently as Lender may request and in any event no later than thirty (30)
days following the end of each Fiscal Month, a Borrowing Base Certificate in the
form of Exhibit C as of the last day of the previous Fiscal Month detailing
ineligible Accounts for adjustment to the Borrowing Base, certified as true and
correct by the Chief Financial Officer of Borrower or such other officer as is
acceptable to Lender;





 

13

 







--------------------------------------------------------------------------------




(b)

within thirty (30) days following the end of each Fiscal Month, (i) an Accounts
Payable Analysis in the Form of Exhibit D (together with an accounts payable
aging) and an Accounts Receivable Roll Forward Analysis in the Form of Exhibit
E, each certified as true and correct by the Chief Financial Officer of Borrower
or such other officer as is acceptable to Lender; and (ii) the monthly
management reports for such Fiscal Month, which shall be prepared consistent
with management reports which Borrower is preparing in the ordinary course of
business as of the date hereof;

(c)

within fifty (50) days following the end of each Fiscal Quarter, the Financial
Statements for such Fiscal Quarter, which shall provide comparisons to actual
results for the corresponding period during the prior Fiscal Year, both on a
quarterly and year-to-date basis, and accompanied by a certification in the form
of Exhibit J by the Chief Executive Officer or Chief Financial Officer of
Borrower that such Financial Statements are complete and correct in all material
respects, that there was no Default (or specifying those Defaults of which he or
she was aware), and showing in reasonable detail the calculations used in
determining compliance with the financial covenants hereunder; provided, that,
Parent’s filing with the SEC of SEC Form 10-Q for any Fiscal Quarter, duly
prepared and timely submitted in accordance with applicable Requirements of Law,
shall be deemed to satisfy Borrower’s obligations hereunder with respect to such
Fiscal Quarter, except that, Borrower shall remain obligated to deliver to
Lender the certification in the form of Exhibit J by the Chief Executive Officer
or Chief Financial Officer of Borrower for such Fiscal Quarter, as required
above;

(d)

within one hundred five (105) days following the close of each Fiscal Year, the
Financial Statements for such Fiscal Year certified without qualification by
MSPC Certified Public Accountants and Advisors or another independent certified
accounting firm reasonably acceptable to Lender, which shall provide comparisons
to the prior Fiscal Year, and shall be accompanied by (i) a statement in
reasonable detail showing the calculations used in determining compliance with
the financial covenants hereunder, (ii) a report from Borrower’s accountants to
the effect that in connection with their audit examination nothing has come to
their attention to cause them to believe that a Default has occurred or
specifying those Defaults of which they are aware, and (iii) any management
letter that may be issued; provided, that, Parent’s filing with the SEC of SEC
Form 10-K for any Fiscal Year, duly prepared and timely submitted in accordance
with applicable Requirements of Law, shall be deemed to satisfy Borrower’s
obligations hereunder with respect to such Fiscal Year, except that, Borrower
shall remain obligated to deliver to Lender for each Fiscal Year the items
required by clauses (i), (ii) and (iii) above;

(e)

not less than thirty (30) days after the beginning of each Fiscal Year, the
Projections, which will be prepared by Borrower in good faith, with care and
diligence, and using assumptions that are reasonable under the circumstances at
the time such Projections are delivered to Lender; and

(f)

all of the reports and other information set forth in Exhibit B in the time
frames set forth therein.

4.2

Financial Covenants. Borrower shall not breach any of the financial covenants
set forth in Schedule G. For purposes of Section 7.1, a breach of a financial
covenant set forth in Schedule G shall be deemed to have occurred as of any date
of determination by Lender or as of the last day of





 

14

 







--------------------------------------------------------------------------------




any specified measurement period, regardless of when the Financial Statements
reflecting such breach are delivered to Lender.

4.3

Other Reports and Information. Borrower shall advise Lender promptly, in
reasonable detail, of: (a) any Lien, other than Permitted Encumbrances,
attaching to or asserted against any of the Collateral or any occurrence causing
a material loss or decline in value of any Collateral and the estimated (or
actual, if available) amount of such loss or decline; (b) any material change in
the composition of the Collateral; and (c) the occurrence of any Default or
other event that has had or could reasonably be expected to have a Material
Adverse Effect. Borrower shall, upon request of Lender, furnish to Lender such
other reports and information in connection with the affairs, business,
financial condition, operations, prospects or management of Borrower or any
other Credit Party or the Collateral as Lender may request, all in reasonable
detail.

4.4

Post-Closing Covenants. Borrower shall deliver, or cause to be delivered, to
Lender, as soon as possible after the Closing Date and, in any event, no later
than the respective dates set forth below, the following documents and
information:

(a)

On or before thirty (30) days following the Closing Date, a Blocked Account
Agreement executed by Borrower and Wells Fargo Bank, N.A., in form and substance
reasonably satisfactory to Lender, with respect to Borrower’s Blocked Accounts
for Borrower’s collection of Accounts, which Blocked Accounts are identified on
Attachment I appended to Schedule D hereto; and

(b)

On or before sixty (60) days following the Closing Date, evidence reasonably
satisfactory to Lender that Borrower is in good standing or has otherwise
qualified to do business as a foreign corporation in each of the following
states:

(i)

New Jersey

(ii)

New York

(iii)

California; and

(iv)

Texas

5.

NEGATIVE COVENANTS

Borrower and each Credit Party executing this Agreement covenants and agrees
(for itself and each other Credit Party) that, without Lender’s prior written
consent, from the Closing Date until the Termination Date, neither Borrower nor
any other Corporate Credit Party shall, directly or indirectly, by operation of
law or otherwise:

(a)

form any Subsidiary or merge with, consolidate with, acquire all or
substantially all of the assets or Stock of, or otherwise combine with or make
any investment in or, except as provided in Section 5(c) below, make any loan or
advance to, any Person;





 

15

 







--------------------------------------------------------------------------------




(b)

cancel any debt owing to it or create, incur, assume or permit to exist any
Indebtedness, except: (i) the Obligations, (ii) Indebtedness existing as of the
Closing Date (other than the Obligations) set forth in Disclosure Schedule 5(b),
(iii) deferred taxes, (iv) by endorsement of Instruments or items of payment for
deposit to the general account of such Credit Party, (v) for Guaranteed
Indebtedness incurred for the benefit of Borrower if the primary obligation is
permitted by this Agreement; and (vi) additional Indebtedness (including
Purchase Money Indebtedness) incurred after the Closing Date in an aggregate
outstanding amount for all such Corporate Credit Parties combined not exceeding
$50,000 at any time;

(c)

enter into any lending, borrowing or other commercial transaction with any of
its employees, directors, Affiliates or any other Credit Party (including
upstreaming and downstreaming of cash and intercompany advances and payments by
a Credit Party on behalf of another Credit Party that are not otherwise
permitted hereunder) other than loans or advances to employees in the ordinary
course of business in an aggregate outstanding amount not exceeding $50,000 at
any time;

(d)

make any changes in any of its business objectives, purposes, or operations that
could reasonably be expected to adversely affect repayment of the Obligations or
could reasonably be expected to have a Material Adverse Effect or engage in any
business other than that presently engaged in or proposed to be engaged in the
Projections delivered to Lender on the Closing Date or amend its charter or
by-laws or other organizational documents;

(e)

create or permit any Lien on any of its properties or assets, except for
Permitted Encumbrances;

(f)

sell, transfer, issue, convey, assign or otherwise dispose of (each, a “
Transfer”) any of its assets or properties, including its Accounts or any shares
of its Stock, except that, Parent may Transfer shares of its Stock and Borrower
may Transfer shares of its Stock to Parent, or engage in any sale-leaseback,
synthetic lease or similar transaction (provided, that, the foregoing shall not
prohibit the sale of obsolete or unnecessary Equipment in the ordinary course of
its business);

(g)

change (i) its name as it appears in official filings in the state of its
incorporation or organization, (ii) its chief executive office, corporate
offices, warehouses or other Collateral locations, or location of its records
concerning the Collateral, (iii) the type of legal entity that it is, (iv) its
organization identification number, if any, issued by its state of incorporation
or organization, or (v) its state of incorporation or organization, or acquire,
lease or use any real estate after the Closing Date without such Person, in each
instance, giving thirty (30) days prior written notice thereof to Lender and
taking all actions deemed necessary or appropriate by Lender to continuously
protect and perfect Lender’s Liens upon the Collateral;

(h)

establish any depository or other bank account of any kind with any financial
institution (other than the accounts set forth in Attachment 1 to Schedule D)
without Lender’s prior written consent;

(i)

make or permit any Restricted Payment except: (A) to or on behalf of or for the
benefit of Parent and (B) Credit Parties may utilize the Specified Receivables
Proceeds (as defined below) to make payment in full of the loan by John W.
Roblin to Parent in the principal amount of





 

16

 







--------------------------------------------------------------------------------




$400,000, evidenced by the Promissory Note, dated as of July 17, 2012, issued by
Parent to said John W. Roblin, together with accrued and unpaid interest
thereon, and if such loan is not paid in full from the Specified Receivables
Proceeds on or before October 31, 2012, then Parent may repay such Promissory
Note in accordance with the terms thereof, so long as no Default or Event of
Default then exists or would result after giving effect to such payment. For the
purposes hereof, “Specified Receivables Proceeds” shall mean the payments
received by Borrower in respect of one or more Accounts owing to Borrower as of
the Closing Date by Old Republic in the aggregate amount of $896,000, payable to
Borrower on or about October 31, 2012;

(j)

(i) knowingly conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in Section 3.20 above, (ii) knowingly deal in, or otherwise engage in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or any other Anti-Terrorism Law, (iii) knowingly
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law (and the Borrower shall deliver
to the Lender any certification or other evidence requested from time to time by
Lender in its reasonable discretion, confirming the Borrower’s compliance with
this Section, or (iv) cause or permit any of the funds of Borrower that are used
to repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of law; and

(k)

knowingly cause or permit (i) any of the funds or properties of the Borrower or
any other Credit Party that are used to repay the Loans to constitute property
of, or be beneficially owned directly or indirectly by, any Person subject to
sanctions or trade restrictions under United States law (“Embargoed Person” or
“Embargoed Persons”) that is identified on (A) the “List of Specially Designated
Nationals and Blocked Persons” (the “ SDN List”) maintained by OFAC and/or on
any other similar list (“Other List”) maintained by OFAC pursuant to any
authorizing statute including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Order or regulation promulgated
thereunder, with the result that the investment in the Borrower (whether
directly or indirectly) is prohibited by law, or the Loans made by the Lender
would be in violation of law, or (B) the Executive Order, any related enabling
legislation or any other similar Executive Orders, or (ii) any Embargoed Person
to have any direct or indirect interest, of any nature whatsoever in the
Borrower or any other Credit Party, with the result that the investment in the
Borrower (whether directly or indirectly) is prohibited by law or the Loans is
in violation of law.

6.

SECURITY INTEREST

6.1

Grant of Security Interest. (a) As collateral security for the prompt and
complete payment and performance of the Obligations, (i) each of the Borrower
and any other Credit Party (other than Parent) executing this Agreement hereby
grants to the Lender a security interest in and Lien upon all of its property
and assets, whether real or personal, tangible or intangible, and whether now
owned or hereafter acquired, or in which it now has or at any time in the future
may acquire any right, title, or interest, including all of the following
property in which it now has or at any time in the future may acquire any right,
title or interest: all Accounts; all Deposit Accounts, all other bank accounts
and all funds on deposit therein; all money, cash and cash equivalents; all
Investment Property; all Stock; all





 

17

 







--------------------------------------------------------------------------------




Goods (including Inventory, Equipment and Fixtures); all Chattel Paper,
Documents and Instruments; all Books and Records; all General Intangibles
(including all Intellectual Property, contract rights, choses in action, Payment
Intangibles and Software); all Letter-of-Credit Rights; all Supporting
Obligations; and to the extent not otherwise included, all Proceeds, tort
claims, insurance claims and other rights to payment not otherwise included in
the foregoing and products of all and any of the foregoing and all accessions
to, substitutions and replacements for, and rents and profits of, each of the
foregoing, but excluding in all events Hazardous Waste, and (ii) Parent hereby
grants to the Lender a security interest in and Lien upon, and pledges to
Lender, all Stock of Borrower now or hereafter issued to Parent and all Proceeds
thereof and all rights related thereto (all of the foregoing described in the
immediately preceding clauses (a)(i) and (a)(ii), together with any other
collateral pledged to the Lender pursuant to any other Loan Document,
collectively, the “ Collateral”).

(b)

Borrower, Lender and each other Credit Party executing this Agreement agree that
this Agreement creates, and is intended to create, valid and continuing Liens
upon the Collateral in favor of Lender. Borrower and each other Credit Party
executing this Agreement represents, warrants and promises to Lender that: (i)
Borrower and each other Credit Party granting a Lien in Collateral has rights in
and the power to transfer each item of the Collateral upon which it purports to
grant a Lien pursuant to the Loan Documents, free and clear of any and all Liens
or claims of others, other than Permitted Encumbrances; (ii) the security
interests granted pursuant to this Agreement, upon completion of the filings and
other actions listed on Disclosure Schedule (6.1) (which, in the case of all
filings and other documents referred to in said Schedule, have been delivered to
the Lender in duly executed form) will constitute valid perfected security
interests in all of the Collateral in favor of the Lender as security for the
prompt and complete payment and performance of the Obligations, enforceable in
accordance with the terms hereof against any and all creditors of and purchasers
from any Credit Party (other than purchasers of Inventory in the ordinary course
of business) and such security interests are prior to all other Liens on the
Collateral in existence on the date hereof except for Permitted Encumbrances
that have priority by operation of law; and (iii) no effective security
agreement, mortgage, deed of trust, financing statement, equivalent security or
Lien instrument or continuation statement covering all or any part of the
Collateral is or will be on file or of record in any public office, except those
relating to Permitted Encumbrances. Borrower and each other Credit Party
executing this Agreement promise to defend the right, title and interest of
Lender in and to the Collateral against the claims and demands of all Persons
whomsoever, and each shall take such actions, including (A) all actions
necessary to grant Lender “control” of any Investment Property, Deposit
Accounts, Letter-of-Credit Rights or electronic Chattel Paper owned by such
Credit Party, with any agreements establishing control to be in form and
substance satisfactory to Lender, (B) the prompt delivery of all original
Instruments, Chattel Paper, negotiable Documents and certificated Stock owned by
such Credit Party (in each case, accompanied by stock powers, allonges or other
instruments of transfer executed in blank, (C) notification of Lender’s interest
in Collateral at Lender’s request, and (D) the institution of litigation against
third parties as shall reasonably be prudent in order to protect and preserve
each Credit Party’s and Lender’s respective and several interests in the
Collateral. Borrower (and any other Credit Party granting a Lien in Collateral)
shall mark its Books and Records pertaining to the Collateral to evidence the
Loan Documents and the Liens granted under the Loan Documents. If any Credit
Party retains possession of any Chattel Paper or Instrument with Lender’s
consent, such Chattel Paper and Instruments shall be marked with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the





 

18

 







--------------------------------------------------------------------------------




security interest of Imperium Commercial Finance Master Fund LP”. Each Credit
Party executing this Agreement shall promptly, and in any event within two (2)
Business Days after the same is acquired by it, notify Lender of any commercial
tort claims (as defined in the Code) acquired by it and unless otherwise
consented by Lender, such Credit Party shall enter into a supplement to this
Loan Agreement granting to Lender a Lien in such commercial tort claim.

(c)

Without limiting the generality of the Borrower’s grant of a security interest
in and to all of the Collateral pursuant to Section 6.1(a) above, Borrower shall
execute and deliver to Lender, promptly upon Lender’s request, a separate
trademark security agreement and patent security agreement, each in form and
substance satisfactory to Lender, confirming, supplementing and ratifying
Borrower’s grant to Lender pursuant to Section 6.1(a) above of a security
interest in and to all of Borrower’s Patents, Patent applications and Trademarks
that are then registered with the United States Patent & Trademark Office
(“USPTO”), which trademark security agreement and patent security agreement
shall be filed with the USPTO.

6.2

Lender’s Rights. (a) Lender may, (i) at any time in Lender’s own name or in the
name of Borrower, communicate with Account Debtors, parties to Contracts, and
obligors in respect of Instruments, Chattel Paper or other Collateral to verify
to Lender’s satisfaction, the existence, amount and terms of, and any other
matter relating to, Accounts, Payment Intangibles, Instruments, Chattel Paper or
other Collateral, and (ii) at any time after a Default has occurred and is
continuing and without prior notice to Borrower or any other Credit Party,
notify Account Debtors and other Persons obligated on any Collateral that Lender
has a security interest therein and that payments shall be made directly to
Lender. Upon the request of Lender, Borrower shall so notify such Account
Debtors, parties to Contracts, and obligors in respect of Instruments, Chattel
Paper or other Collateral. Borrower hereby constitutes Lender or Lender’s
designee as Borrower’s attorney with power to endorse Borrower’s name upon any
notes, acceptance drafts, money orders or other evidences of payment or
Collateral.

(b)

Borrower shall remain liable under each Contract, Instrument and License to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, and Lender shall have no obligation or liability
whatsoever to any Person under any Contract, Instrument or License (between
Borrower or any other Credit Party and any Person other than Lender) by reason
of or arising out of the execution, delivery or performance of this Agreement,
and Lender shall not be required or obligated in any manner (i) to perform or
fulfill any of the obligations of Borrower, (ii) to make any payment or inquiry,
or (iii) to take any action of any kind to collect, compromise or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times under or pursuant to any
Contract, Instrument or License.

(c)

Borrower and each other Credit Party shall, with respect to each owned, leased,
or controlled property, during normal business hours and upon reasonable advance
notice (unless a Default shall have occurred and be continuing, in which event
no notice shall be required and Lender shall have access at any and all times):
(i) provide access to such property to Lender and any of its officers, employees
and agents, as frequently as Lender determines to be appropriate; (ii) permit
Lender and any of its officers, employees and agents to inspect, audit and make
extracts and copies (or take originals if reasonably necessary) from all of
Borrower’s and such Credit Party’s Books and Records; and (iii) permit Lender to
inspect, review, evaluate and make physical verifications and





 

19

 







--------------------------------------------------------------------------------




appraisals of the Collateral in any manner and through any medium that Lender
considers advisable, and Borrower and such Credit Party agree to render to
Lender, at Borrower’s and such Credit Party’s cost and expense, such clerical
and other assistance as may be reasonably requested with regard thereto.

(d)

After the occurrence and during the continuance of a Default, Borrower, at its
own expense, shall cause the certified public accountant then engaged by
Borrower to prepare and deliver to Lender at any time and from time to time,
promptly upon Lender’s request, the following reports: (i) a reconciliation of
all Accounts; (ii) an aging of all Accounts; (iii) trial balances; and (iv) test
verifications of such Accounts as Lender may request.

6.3

Lender’s Appointment as Attorney-in-fact. On the Closing Date, Borrower and each
other Credit Party executing this Agreement shall execute and deliver a Power of
Attorney in the form attached as Exhibit I. The power of attorney granted
pursuant to the Power of Attorney and all powers granted under any Loan Document
are powers coupled with an interest and shall be irrevocable until the
Termination Date. The powers conferred on Lender under the Power of Attorney are
solely to protect Lender’s interests in the Collateral and shall not impose any
duty upon it to exercise any such powers. Lender agrees not to exercise any
power or authority granted under the Power of Attorney unless an Event of
Default has occurred and is continuing. Borrower and each other Credit Party
executing this Agreement also hereby (i) authorizes Lender to file any financing
statements, continuation statements or amendments thereto that (A) indicate the
Collateral (1) as all assets of such Credit Party (or any portion of such Credit
Party’s assets) or words of similar effect, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the
Code of such jurisdiction, or (2) as being of an equal or lesser scope or with
greater detail, and (B) contain any other information required by Part 5 of
Article 9 of the Code for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment and (ii) ratifies its
authorization for Lender to have filed any initial financial statements, or
amendments thereto if filed prior to the date hereof. Borrower and each other
Credit Party executing this Agreement acknowledges that it is not authorized to
file any financing statement or amendment or termination statement with respect
to any financing statement without the prior written consent of Lender and
agrees that it will not do so without the prior written consent of Lender,
subject to such Cred Party’s rights under Section 9-509(d)(2) of the Code.

6.4

Grant of License to Use Intellectual Property Collateral. Borrower and each
other Credit Party executing this Agreement hereby grants to Lender an
irrevocable, non-exclusive license (exercisable upon the occurrence and during
the continuance of an Event of Default without payment of royalty or other
compensation to Borrower or such Credit Party) to use, transfer, license or
sublicense any Intellectual Property now owned, licensed to, or hereafter
acquired by Borrower or such Credit Party, and wherever the same may be located,
and including in such license access to all media in which any of the licensed
items may be recorded or stored and to all computer software and programs used
for the compilation or printout thereof, and represents, promises and agrees
that any such license or sublicense is not and will not be in conflict with the
contractual or commercial rights of any third Person; provided, that such
license will terminate on the Termination Date.





 

20

 







--------------------------------------------------------------------------------




7.

EVENTS OF DEFAULT: RIGHTS AND REMEDIES

7.1

Events of Default. The occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an “Event of Default”
hereunder which shall be deemed to be continuing until waived in writing by
Lender in accordance with Section 9.3:

(a)

Borrower shall fail to make (i) any payment of principal in respect of the Loans
or any payment in respect of any other Obligations (other than accrued interest
in respect of the Loans) when the same shall be due and payable or declared due
and payable, or (ii) any payment of interest in respect of the Loans within
three (3) days after the same shall be due and payable or declared due and
payable; or

(b)

Borrower or any other Credit Party (whether or not such Credit Party has signed
this Agreement) shall fail or neglect to perform, keep or observe any of the
covenants, promises, agreements, requirements, conditions or other terms or
provisions contained in (i) Section 4.1(a) of this Agreement and such failure
shall continue for two (2) Business Days, (ii) Sections 4.1(b), 4.1(c), 4.1(c),
4.1(d), 4.1(e) or 4.1(f) of this Agreement and such failure shall continue for
five (5) Business Days, (iii) Section 5(g) of this Agreement and such failure
shall continue for ten (10) Business Days, or (iv) any other Section of this
Agreement that is not expressly identified in the immediately preceding clauses
(i) through (iii), inclusive, or any other terms or provisions of this Agreement
or of any of the other Loan Documents; or

(c)

an event of default shall occur under any Contractual Obligation of the Borrower
or any other Credit Party (other than this Agreement and the other Loan
Documents), and such event of default (i) involves the failure to make any
payment (whether or not such payment is blocked pursuant to the terms of an
intercreditor agreement or otherwise), whether of principal, interest or
otherwise, and whether due by scheduled maturity, required prepayment,
acceleration, demand or otherwise, in respect of any Indebtedness (other than
the Obligations) of such Person in an aggregate amount exceeding the Minimum
Actionable Amount, or (ii) causes (or permits any holder of such Indebtedness or
a trustee to cause) such Indebtedness, or a portion thereof, in an aggregate
amount exceeding the Minimum Actionable Amount to become due prior to its stated
maturity or prior to its regularly scheduled date of payment; or

(d)

any representation or warranty in this Agreement or any other Loan Document, or
in any written statement pursuant hereto or thereto, or in any report, financial
statement or certificate made or delivered to Lender by Borrower or any other
Credit Party shall be untrue or incorrect as of the date when made or deemed
made, regardless of whether such breach involves a representation or warranty
with respect to a Credit Party that has not signed this Agreement; or

(e)

there shall be commenced against the Borrower or any other Credit Party any
Litigation seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that remains unstayed or
undismissed for sixty (60) consecutive days; or Borrower or any other Credit
Party shall have concealed, removed or permitted to be concealed or removed, any
part of its property with intent to hinder, delay or defraud any of its
creditors or made or suffered a transfer of





 

21

 







--------------------------------------------------------------------------------




any of its property or the incurring of an obligation that may be fraudulent
under any bankruptcy, fraudulent transfer or other similar law; or

(f)

a case or proceeding shall have been commenced involuntarily against Borrower or
any other Credit Party in a court having competent jurisdiction seeking a decree
or order: (i) under the United States Bankruptcy Code or any other applicable
Federal, state or foreign bankruptcy or other similar law, and seeking either
(A) the appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Person or of any substantial part of
its properties, or (B) the reorganization or winding up or liquidation of the
affairs of any such Person, and such case or proceeding shall remain undismissed
or unstayed for sixty (60) consecutive days or such court shall enter a decree
or order granting the relief sought in such case or proceeding; or (ii)
invalidating or denying any Person’s right, power, or competence to enter into
or perform any of its obligations under any Loan Document or invalidating or
denying the validity or enforceability of this Agreement or any other Loan
Document or any action taken hereunder or thereunder; or

(g)

Borrower or any other Credit Party shall (i) commence any case, proceeding or
other action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, conservatorship or
relief of debtors, seeking to have an order for relief entered with respect to
it or seeking appointment of a custodian, receiver, liquidator, assignee,
trustee or sequestrator (or similar official) for it or any substantial part of
its properties, (ii) make a general assignment for the benefit of creditors,
(iii) consent to or take any action in furtherance of, or, indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
paragraphs (e) or (f) of this Section 7.1 or clauses (i) and (ii) of this
paragraph (g), or (iv) shall admit in writing its inability to, or shall be
generally unable to, pay its debts as such debts become due; or

(h)

a final judgment or judgments for the payment of money in excess of the Minimum
Actionable Amount in the aggregate shall be rendered against Borrower or any
other Credit Party, unless the same shall be (i) fully covered by insurance and
the issuer(s) of the applicable policies shall have acknowledged full coverage
in writing within fifteen (15) days of judgment, or (ii) vacated, stayed,
bonded, paid or discharged within a period of fifteen (15) days from the date of
such judgment; or

(i)

any other event shall have occurred that has had or could reasonably be expected
to have a Material Adverse Effect; or

(j)

any provision of any Loan Document shall for any reason cease to be valid,
binding and enforceable in accordance with its terms, or any Lien granted, or
intended by the Loan Documents to be granted, to Lender shall cease to be a
valid and perfected Lien having the first priority (or a lesser priority if
expressly permitted in the Loan Documents) in any of the Collateral (or any
Credit Party shall so assert any of the foregoing); or

(k)

a Change of Control shall have occurred with respect to any Corporate Credit
Party; or





 

22

 







--------------------------------------------------------------------------------




(l)

an ERISA Event shall have occurred that, in the opinion of the Lender, when
taken together with all other ERISA Events that have occurred and are then
continuing, could reasonably be expected to result in liability of any Credit
Party in an aggregate amount exceeding the Minimum Actionable Amount.

7.2

Remedies. (a) If any Default shall have occurred and be continuing, then Lender
may terminate or suspend its obligation to make further Revolving Credit
Advances. In addition, if any Event of Default shall have occurred and be
continuing, Lender may, without notice, take any one or more of the following
actions: (i) declare all or any portion of the Obligations to be forthwith due
and payable, whereupon such Obligations shall become and be due and payable; or
(ii) exercise any rights and remedies provided to Lender under the Loan
Documents or at law or equity, including all remedies provided under the Code;
provided, that upon the occurrence of any Event of Default specified in Sections
7.1 (e), (f) or (g), the Obligations shall become immediately due and payable
(and any obligation of Lender to make further Loans, if not previously
terminated, shall immediately be terminated) without declaration, notice or
demand by Lender.

(b)

Without limiting the generality of the foregoing, Borrower and each other Credit
Party executing this Agreement expressly agrees that upon the occurrence of any
Event of Default, Lender may collect, receive, assemble, process, appropriate
and realize upon the Collateral, or any part thereof, and may forthwith sell,
lease, assign, give an option or options to purchase or otherwise dispose of and
deliver said Collateral (or contract to do so), or any part thereof, in one or
more parcels at public or private sale or sales, at any exchange at such prices
as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. Lender shall have the right upon any such public
sale, to the extent permitted by law, to purchase for the benefit of Lender the
whole or any part of said Collateral so sold, free of any right of equity of
redemption, which right Borrower and each other Credit Party executing this
Agreement hereby releases. Such sales may be adjourned, or continued from time
to time with or without notice. Lender shall have the right to conduct such
sales on any Credit Party’s premises or elsewhere and shall have the right to
use any Credit Party’s premises without rent or other charge for such sales or
other action with respect to the Collateral for such time as Lender deems
necessary or advisable.

(c)

Upon the occurrence and during the continuance of an Event of Default and at
Lender’s request, Borrower and each other Credit Party executing this Agreement
agrees, to assemble the Collateral and make it available to Lender at places
that Lender shall reasonably select, whether at its premises or elsewhere. Until
Lender is able to effect a sale, lease, or other disposition of the Collateral,
Lender shall have the right to complete, assemble, use or operate the Collateral
or any part thereof, to the extent that Lender deems appropriate, for the
purpose of preserving such Collateral or its value or for any other purpose.
Lender shall have no obligation to any Credit Party to maintain or preserve the
rights of any Credit Party as against third parties with respect to any
Collateral while such Collateral is in the possession of Lender. Lender may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
any Collateral and to enforce any of Lender’s remedies with respect thereto
without prior notice or hearing. To the maximum extent permitted by applicable
law, Borrower and each other Credit Party executing this Agreement waives all
claims, damages, and demands against Lender, its Affiliates, agents, and the
officers and employees of any of them arising out of the repossession, retention
or sale of any Collateral except such as are determined in a final judgment by a
court of competent jurisdiction to have arisen solely out of the





 

23

 







--------------------------------------------------------------------------------




gross negligence or willful misconduct of such Person. Borrower and each other
Credit Party executing this Agreement agrees that ten (10) days’ prior notice by
Lender to such Credit Party of the time and place of any public sale or of the
time after which a private sale may take place is reasonable notification of
such matters. Borrower and each other Credit Party shall remain liable for any
deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all amounts to which Lender is entitled.

(d)

Lender’s rights and remedies under this Agreement shall be cumulative and
nonexclusive of any other rights and remedies that Lender may have under any
Loan Document or at law or in equity. Recourse to the Collateral shall not be
required. All provisions of this Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be
limited, to the extent necessary, so that they do not render this Agreement
invalid or unenforceable, in whole or in part.

7.3

Waivers by Credit Parties. Except as otherwise provided for in this Agreement
and to the fullest extent permitted by applicable law, Borrower and each other
Credit Party executing this Agreement waives: (a) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Loan Documents, the Notes or any
other notes, commercial paper, Accounts, Contracts, Documents, Instruments,
Chattel Paper and guaranties at any time held by Lender on which such Credit
Party may in any way be liable, and hereby ratifies and confirms whatever Lender
may do in this regard; (b) all rights to notice and a hearing prior to Lender’s
taking possession or control of, or to Lender’s replevy, attachment or levy
upon, any Collateral or any bond or security that might be required by any court
prior to allowing Lender to exercise any of its remedies; and (c) the benefit of
all valuation, appraisal and exemption laws. Borrower and each other Credit
Party executing this Agreement acknowledges that it has been advised by counsel
of its choices and decisions with respect to this Agreement, the other Loan
Documents and the transactions evidenced hereby and thereby.

7.4

Proceeds. The Proceeds of any sale, disposition or other realization upon any
Collateral shall be applied by Lender upon receipt to the Obligations in such
order as Lender may deem advisable in its sole discretion, and after the
indefeasible payment and satisfaction in full in cash of all of the Obligations,
and after the payment by Lender of any other amount required by any provision of
law, including Sections 9-608(a)(1) and 9-615(a)(3) of the Code (but only after
Lender has received what Lender considers reasonable proof of a subordinate
party’s security interest), the surplus, if any, shall be paid to Borrower or
its representatives or to whomsoever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct.

8.

SUCCESSORS AND ASSIGNS

Each Loan Document shall be binding on and shall inure to the benefit of
Borrower and each other Credit Party executing such Loan Document, Lender, and
their respective successors and assigns, except as otherwise provided herein or
therein. Neither Borrower nor any other Credit Party may assign, transfer,
hypothecate, delegate or otherwise convey its rights, benefits, obligations or
duties under any Loan Document without the prior express written consent of
Lender. Any such purported conveyance by Borrower or such Credit Party without
the prior express written consent of Lender





 

24

 







--------------------------------------------------------------------------------




shall be void. There shall be no third party beneficiaries of any of the terms
and provisions of any of the Loan Documents. Lender reserves the right at any
time to create and sell participations in the Loans and the Loan Documents and
to sell, transfer or assign any or all of its rights in the Loans and under the
Loan Documents.

9.

MISCELLANEOUS

9.1

Complete Agreement; Modification of Agreement. This Agreement and the other Loan
Documents constitute the complete agreement between the parties with respect to
the subject matter hereof and thereof, supersede all prior agreements,
commitments, understandings or inducements (oral or written, expressed or
implied). No Loan Document may be modified, altered or amended except by a
written agreement signed by Lender, and each other Credit Party a party to such
Loan Document. Borrower and each other Credit Party executing this Agreement or
any other Loan Document shall have all duties and obligations under this
Agreement and such other Loan Documents from the date of its execution and
delivery, regardless of whether the initial Loan has been funded at that time.
This Agreement and the other Loan Documents are the result of negotiations among
and have been reviewed by counsel to Lender and the other parties, and are the
products of all parties. Accordingly, this Agreement and the other Loan
Documents shall not be construed against Lender merely because of Lender’s
involvement in their preparation.

9.2

Expenses. Borrower agrees to pay or reimburse Lender for all costs and expenses
(including the fees and expenses of all counsel, advisors, consultants
(including environmental and management consultants) and auditors retained in
connection therewith), incurred in connection with: (a) the preparation,
negotiation, execution, delivery, performance and enforcement of the Loan
Documents and the preservation of any rights thereunder; (b) collection
including deficiency collections; (c) the forwarding to Borrower or any other
Person on behalf of Borrower by Lender of the proceeds of any Loan (including a
wire transfer fee of $35 per wire transfer); (d) any amendment, waiver or other
modification or waiver of, or consent with respect to any Loan Document or
advice in connection with the administration of the Loans or the rights
thereunder; (e) any litigation, dispute, suit, proceeding or action (whether
instituted by or between any combination of Lender, Borrower or any other
Person), and an appeal or review thereof, in any way relating to the Collateral,
any Loan Document, or any action taken or any other agreements to be executed or
delivered in connection therewith, whether as a party, witness or otherwise; and
(f) any effort (i) to monitor the Loans, (ii) to evaluate, observe or assess
Borrower or any other Credit Party or the affairs of such Person, and (iii) to
verify, protect, evaluate, assess, appraise, collect, sell, liquidate or
otherwise dispose of the Collateral.

9.3

No Waiver. Neither Lender’s failure, at any time, to require strict performance
by Borrower or any other Credit Party of any provision of any Loan Document, nor
Lender’s failure to exercise, nor any delay in exercising, any right, power or
privilege hereunder, shall operate as a waiver thereof or waive, affect or
diminish any right of Lender thereafter to demand strict compliance and
performance therewith. No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. Any suspension or waiver of a
Default or other provision under the Loan Documents shall not suspend, waive or
affect any other Default or other provision under any Loan Document, and shall
not be construed as a bar to any right or remedy that Lender would otherwise
have had on any future





 

25

 







--------------------------------------------------------------------------------




occasion. None of the undertakings, indemnities, agreements, warranties,
covenants and representations of Borrower or any other Credit Party to Lender
contained in any Loan Document and no Default by Borrower or any other Credit
Party under any Loan Document shall be deemed to have been suspended or waived
by Lender, unless such waiver or suspension is by an instrument in writing
signed by an officer or other authorized employee of Lender and directed to
Borrower specifying such suspension or waiver (and then such waiver shall be
effective only to the extent therein expressly set forth), and Lender shall not,
by any act (other than execution of a formal written waiver), delay, omission or
otherwise, be deemed to have waived any of its rights or remedies hereunder.

9.4

Severability; Section Titles. Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of any Loan Document shall be prohibited by
or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of such Loan Document. Except as
otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under the Loan Documents shall in any way affect or impair the Obligations,
duties, covenants, representations and warranties, indemnities, and liabilities
of Borrower or any other Credit Party or the rights of Lender relating to any
unpaid Obligation, (due or not due, liquidated, contingent or unliquidated), or
any transaction or event occurring prior to such termination, or any transaction
or event, the performance of which is not required until after the Commitment
Termination Date, all of which shall not terminate or expire, but rather shall
survive such termination or cancellation and shall continue in full force and
effect until the Termination Date; provided, that all indemnity obligations of
the Credit Parties under the Loan Documents shall survive the Termination Date.
The Section titles contained in any Loan Document are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties thereto.

9.5

Authorized Signature. Until Lender shall be notified in writing by Borrower or
any other Credit Party to the contrary, the signature upon any document or
instrument delivered pursuant hereto and believed by Lender or any of Lender’s
officers, agents, or employees to be that of an officer of Borrower or such
other Credit Party shall bind Borrower and such other Credit Party and be deemed
to be the act of Borrower or such other Credit Party affixed pursuant to and in
accordance with resolutions duly adopted by Borrower’s or such other Credit
Party’s Board of Directors, and Lender shall be entitled to assume the authority
of each signature and authority of the person whose signature it is or appears
to be unless the person acting in reliance thereon shall have actual knowledge
to the contrary.

9.6

Notices. Except as otherwise provided herein, whenever any notice, demand,
request or other communication shall or may be given to or served upon any party
by any other party, or whenever any party desires to give or serve upon any
other party any communication with respect to this Agreement, each such
communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon the earlier of actual receipt and three (3)
days after deposit in the United States Mail, registered or certified mail,
return receipt requested, with proper postage prepaid, (b) upon transmission,
when sent by telecopy or other similar facsimile transmission (with such
telecopy or facsimile promptly confirmed by delivery of a copy by personal
delivery or United States





 

26

 







--------------------------------------------------------------------------------




Mail as otherwise provided in this Section 9.6), (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid or (d) when
hand-delivered, all of which shall be addressed to the party to be notified and
sent to the address or facsimile number indicated in Schedule B or to such other
address (or facsimile number) as may be substituted by notice given as herein
provided. Failure or delay in delivering copies of any such communication to any
Person (other than Borrower or Lender) designated in Schedule B to receive
copies shall in no way adversely affect the effectiveness of such notice,
demand, request or other communication.

9.7

Counterparts. Any Loan Document may be authenticated in any number of separate
counterparts by any one or more of the parties thereto, and all of said
counterparts taken together shall constitute one and the same instrument. Any
Loan Document may be authenticated by manual signature, facsimile or, if
approved in writing by Lender, electronic means, all of which shall be equally
valid.

9.8

Time of the Essence. Time is of the essence for performance of the Obligations
under the Loan Documents.

9.9

GOVERNING LAW. THE LOAN DOCUMENTS AND THE OBLIGATIONS ARISING UNDER THE LOAN
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF
LAWS.

9.10

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. (A) BORROWER AND EACH OTHER
CREDIT PARTY EXECUTING THIS AGREEMENT HEREBY CONSENT AND AGREE THAT THE STATE OR
FEDERAL COURTS LOCATED IN NEW YORK COUNTY SHALL HAVE EXCLUSIVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWER AND SUCH CREDIT PARTY
AND LENDER PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO
ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS; PROVIDED, THAT LENDER, BORROWER AND SUCH CREDIT PARTY ACKNOWLEDGE
THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL
BE DEEMED OR OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF LENDER. BORROWER AND EACH OTHER CREDIT PARTY
EXECUTING THIS AGREEMENT EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER AND
SUCH CREDIT PARTY HEREBY WAIVE ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. BORROWER AND EACH
OTHER CREDIT PARTY EXECUTING THIS AGREEMENT HEREBY WAIVE PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREE
THAT SERVICE OF





 

27

 







--------------------------------------------------------------------------------




SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO BORROWER OR SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN
SCHEDULE B OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF BORROWER’S OR SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

(B)

THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN LENDER, BORROWER AND ANY CREDIT PARTY ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN
THEM IN CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

9.11

USA Patriot Act Notice. The Lender hereby notifies the Borrower and each other
Credit Party that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)), it is required to obtain,
verify and record information that identifies the Borrower and each other Credit
Party, which information includes the name and address of the Borrower and each
other Credit Party and other information that will allow the Lender to identify
the Borrower and each other Credit Party in accordance therewith.

9.12

Press Releases. Neither any Credit Party nor any of its Affiliates will in the
future issue any press release or other public disclosure (other than
registration statements, periodic or current reports filed with the SEC or
reports provided by Parent to stockholders) using the name of Lender, Imperium
Master Fund, Ltd. or any of their affiliates or referring to this Agreement or
the other Loan Documents without at least two (2) Business Days’ prior notice to
Lender and without the prior written consent of Lender, unless (and only to the
extent that) such Credit Party or Affiliate is required to do so under any
Requirements of Law or pursuant to any Stock listing requirement of the public
stock exchange on which Parent’s Stock is traded and then, in any such event,
such Credit Party or Affiliate will consult with Lender before issuing such
press release.

9.13

Reinstatement. This Agreement shall continue to be effective, or be reinstated,
as the case may be, if at any time payment of all or any part of the Obligations
is rescinded or must otherwise be returned or restored by Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Borrower
or any other Credit Party, or otherwise, all as though such payments had not
been made.

[SIGNATURE PAGE FOLLOWS]








 

28

 







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Loan and Security Agreement has been duly executed as
of the date first written above.




COVER-ALL SYSTEMS, INC., as Borrower







By:________________________________________________

Name:_____________________________________________

Title:_______________________________________________







COVER-ALL TECHNOLOGIES INC., as a Credit Party







By:________________________________________________

Name:_____________________________________________

Title:_______________________________________________













[SIGNATURES CONTINUED ON NEXT PAGE]





 

 

LSA Sig Page







--------------------------------------------------------------------------------




[SIGNATURES CONTINUED FROM PREVIOUS PAGE]













IMPERIUM COMMERCIAL FINANCE MASTER
FUND LP, as Lender







By:________________________________________________

Name:_____________________________________________

Title:_______________________________________________














 

 

LSA Sig Page







--------------------------------------------------------------------------------




SCHEDULE A - DEFINITIONS




Capitalized terms used in this Agreement and the other Loan Documents shall have
(unless otherwise provided elsewhere in this Agreement or in the other Loan
Documents) the following respective meanings:

“Account Debtor” shall mean any Person who is or may become obligated with
respect to, or on account of, an Account, Chattel Paper or General Intangible
(including a Payment Intangible).

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Person, including: (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations which may be characterized as an account or contract right under the
Code); (b) all of such Person’s rights in, to and under all purchase orders or
receipts for goods or services; (c) all of such Person’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); (d) all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred or to be incurred, for energy provided or
to be provided, for the use or hire of a vessel under a charter or other
contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Person or in connection with any
other transaction (whether or not yet earned by performance on the part of such
Person); (e) all health care insurance receivables; and (f) all collateral
security of any kind given by any Account Debtor or any other Person with
respect to any of the foregoing.

“Accounts Payable Analysis” means a certificate in the form of Exhibit D

“Accounts Receivable Roll Forward Analysis” means a certificate in the form of
Exhibit E.

“Affiliate” means, with respect to any Person: (a) each other Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of the Stock having
ordinary voting power for the election of directors of such Person, except that,
solely for purposes of Section 3.7 and Section 3.20 of the Agreement, the
applicable percentage shall be fifty percent (50%) or more of such Stock
(instead of ten percent (10%) or more of such Stock); (b) each other Person that
controls, is controlled by or is under common control with such Person or any
Affiliate of such Person; or (c) each of such Person’s officers, directors,
joint venturers and partners. For the purpose of this definition, “control” of a
Person shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of its management or policies, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” means this Agreement including all appendices, exhibits or schedules
attached or otherwise identified thereto, restatements and modifications and
supplements thereto, and any appendices, exhibits or schedules to any of the
foregoing, each as effect at the time such reference becomes operative;
provided, that except as specifically set forth in this Agreement, any reference
to





 

Sch A-1

 







--------------------------------------------------------------------------------




the Disclosure Schedules to this Agreement shall be deemed a reference to the
Disclosure Schedules as in effect on the Closing Date or in a written amendment
thereto executed by Borrower and Lender.

“Blocked Account” and “Blocked Account Agreement” have the meanings assigned to
such terms in Schedule D.

“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or Borrower’s business.

“Borrower” means the Person identified as such in the preamble of this
Agreement.

“Borrowing Availability” means, at any time, the lesser of (a) the Maximum
Revolver Amount or (b) the Borrowing Base, in each case less reserves
established by Lender from time to time.

“Borrowing Base” means at any time an amount equal to eighty (80%) percent of
the value (as determined by Lender) of Borrower’s Eligible Accounts; provided
that Lender shall have the right to reduce the foregoing percentage by one
percentage point for each percentage point that the average dilution of
Borrower’s Accounts at any time exceeds three (3%) percent.

“Borrowing Base Certificate” means a certificate in the form of Exhibit C.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York.

“Capital Expenditures” means all payments or accruals (including Capital Lease
Obligations) for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP.

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, either would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person or otherwise would be disclosed
as such in a note to such balance sheet, other than, in the case of Borrower,
any such lease under which Borrower is the lessor.

“Capital Lease Obligation” means, with respect to any Capital Lease, the amount
of the obligation of the lessee thereunder that, in accordance with GAAP, would
appear on a balance sheet of such lessee in respect of such Capital Lease or
otherwise be disclosed in a note to such balance sheet.

“Cash Dominion Event” shall mean either (a) an Event of Default shall exist or
have occurred and be continuing or (ii) the receipt by Lender of written notice
from Borrower requesting Revolving Credit Advances under this Agreement.





 

Sch A-2

 







--------------------------------------------------------------------------------




“Change of Control” means, with respect to any Person on or after the Closing
Date, that any change in the composition of such Person’s stockholders as of the
Closing Date shall occur which would result in any stockholder or group
acquiring 49.9% or more of any class of Stock of such Person, or that any Person
(or group of Persons acting in concert) shall otherwise acquire, directly or
indirectly (including through Affiliates), the power to elect a majority of the
Board of Directors of such Person or otherwise direct the management or affairs
of such Person by obtaining proxies, entering into voting agreements or trusts,
acquiring securities or otherwise.

“Charges” means all Federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to PBGC at the time due and
payable), levies, customs or other duties, assessments, charges, liens, and all
additional charges, interest, penalties, expenses, claims or encumbrances upon
or relating to (a) the Collateral, (b) the Obligations, (c) the employees,
payroll, income or gross receipts of any Credit Party, (d) the ownership or use
of any assets by any Credit Party, or (e) any other aspect of any Credit Party’s
business.

“Chattel Paper” means all “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Person.

“Closing Date” means the Business Day on which the conditions precedent set
forth in Section 2 have been satisfied or specifically waived in writing by
Lender, and the initial Loan has been made.

“Closing Fee” has the meaning assigned to it in Schedule E.

“Code” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “Code” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern.

“Collateral” has the meaning assigned to it in Section 6.1.

“Collection Account” means that certain account of Lender, account number
80001290981 in the name of Imperium Commercial Finance Master Fund LP at First
Republic Bank, 1230 Avenue of the Americas, New York, NY 10020, ABA No.
321081669, or such other account as may be specified in writing by Lender as the
“Collection Account”.

“Commitment Termination Date” means the earliest of (a) the Stated Expiry Date,
(b) the date Lender’s obligation to advance funds is terminated pursuant to
Section 7.2, and (c) the date of indefeasible prepayment in full by Borrower of
the Obligations in accordance with the provisions of Section 1.2(c).





 

Sch A-3

 







--------------------------------------------------------------------------------




“Contracts” means all the contracts, undertakings, or agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) in or under which
any Person may now or hereafter have any right, title or interest, including any
agreement relating to the terms of payment or the terms of performance of any
Account.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument, or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control Notice” shall mean a written notice delivered by Lender pursuant to a
“control” or other agreements instructing the depository bank to comply with
instructions originated by Lender with respect to the Blocked Account that is
covered thereby without further consent of Credit Parties.

“Copyright License” means rights under any written agreement now owned or
hereafter acquired by any Person granting the right to use any Copyright or
Copyright registration.

“Copyrights” shall mean all of the following now owned or hereafter adopted or
acquired by any Person: (a) all copyrights in any original work of authorship
fixed in any tangible medium of expression, now known or later developed, all
registrations and applications for registration of any such copyrights in the
United States or any other country, including registrations, recordings and
applications, and supplemental registrations, recordings, and applications in
the United States Copyright Office; and (b) all Proceeds of the foregoing,
including license royalties and proceeds of infringement suits, the right to sue
for past, present and future infringements, all rights corresponding thereto
throughout the world and all renewals and extensions thereof.

“Corporate Credit Party” means any Credit Party that is a corporation,
partnership or limited liability company.

“Credit Party” means Borrower, Parent and each other Person (other than Lender)
that is or may become a party to this Agreement or any other Loan Document.

“Customer” shall mean and include the account debtor with respect to any Account
and/or the prospective purchaser of goods, services or both with respect to any
contract or Contract Right, and/or any party who enters into or proposes to
enter into any contract or other arrangement with any Credit Party, pursuant to
which such Credit Party is to deliver any personal property or perform any
services.

“Default” means any Event of Default or any event that, with the passage of time
or notice or both, would, unless cured or waived, become an Event of Default.

“Default Rate” has the meaning assigned to it in Section 1.5(c).

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Person.





 

Sch A-4

 







--------------------------------------------------------------------------------




“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Person, wherever located, including all bills
of lading, dock warrants, dock receipts, warehouse receipts, and other documents
of title, whether negotiable or non-negotiable.

“EBITDA” means, for any period, the Net Income (Loss) of Borrower and its
Subsidiaries on a consolidated basis for such period, plus interest expense,
income tax expense, amortization expense, depreciation expense and extraordinary
losses and minus extraordinary gains, in each case, of Borrower and its
Subsidiaries on a consolidated basis for such period determined in accordance
with GAAP to the extent included in the determination of such Net Income (Loss).

“Eligible Accounts” means as at the date of determination, all Accounts of the
Borrower except any Account:

(a)

that does not arise from the sale of goods or the performance of services by
Borrower in the ordinary course of Borrower’s business;

(b)

upon which (i) Borrower’s right to receive payment is not absolute or is
contingent upon the fulfillment of any condition whatsoever or (ii) Borrower is
not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial process;

(c)

against which any defense, counterclaim or setoff, whether well-founded or
otherwise, is asserted or which is a “contra” Account;

(d)

that is not a true and correct statement of a bona fide indebtedness incurred in
the amount of the Account for merchandise sold or services performed and
accepted by the Account Debtor obligated upon such Account;

(e)

with respect to which an invoice, reasonably acceptable to Lender in form and
substance, has not been sent;

(f)

that is not owned by Borrower or is subject to any right, claim, or interest of
another Person, other than the Lien in favor of Lender;

(g)

that arises from a sale to or performance of services for an employee,
Affiliate, Subsidiary or Stockholder of Borrower or any other Credit Party, or
an entity which has common officers or directors with Borrower or any other
Credit Party;

(h)

that is the obligation of an Account Debtor that is the Federal (or local)
government or a political subdivision thereof, unless Lender has agreed to the
contrary in writing and Borrower has complied with the Federal Assignment of
Claims Act of 1940 (or the state equivalent thereof, if any) with respect to
such obligation;

(i)

that is the obligation of an Account Debtor located in a foreign country unless
such Account is supported by a letter of credit in which Lender has a first
priority perfected security interest by control (as contemplated by the Code) or
credit insurance acceptable to Lender (and naming Lender as loss payee);





 

Sch A-5

 







--------------------------------------------------------------------------------




(j)

that is the obligation of an Account Debtor to whom Borrower is or may become
liable for goods sold or services rendered by the Account Debtor to Borrower, to
the extent of Borrower’s liability to such Account Debtor, other than Accounts
owing by AIG and Chartis Insurance, to the extent of Borrower’s liability to AIG
and Chartis for corporate insurance policy premiums, provided that such
insurance premium liability is at no time past due;

(k)

that arises with respect to goods which are delivered on a cash-on-delivery
basis or placed on consignment, guaranteed sale or other terms by reason of
which the payment by the Account Debtor may be conditional;

(l)

that is an obligation for which the total unpaid Accounts of (i) a Designated
Account Debtor (as defined below) exceed sixty (60%) of the aggregate of all
Accounts, and (ii) an Account Debtor that is not a Designated Account Debtor
exceed twenty-five (25%) of the aggregate of all Accounts, in the case of both
the immediately preceding clauses (i) and (ii), to the extent of such excess.
For the purposes hereof, “Designated Account Debtor” shall mean and include each
of the following Account Debtors: Alternative Insurance Xchange; Employers
General Insurance Group, Inc.; Lexington Insurance Company; Multinational
Insurance Company; Old Republic General Insurance Group, Inc.; Secura Insurance
Company; Universal Insurance Group, Inc.; Hallmark General Agency, Inc.;

(m)

that is not paid within sixty (60) days from its due date or ninety (90) days
from its invoice date or that are Accounts of an Account Debtor if fifty (50%)
percent or more of the Accounts owing from such Account Debtor remain unpaid
within such time periods;

(n)

is an obligation of an Account Debtor that has suspended business, made a
general assignment for the benefit of creditors, is unable to pay its debts as
they become due or as to which a petition has been filed (voluntary or
involuntary) under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors;

(o)

that arises from any bill-and-hold or other sale of goods which remain in
Borrower’s possession or under Borrower’s control;

(p)

as to which Lender’s interest therein is not a first priority perfected security
interest;

(q)

to the extent that such Account exceeds any credit limit which may at any time
be established by Lender in Lender’s good faith credit judgment;

(r)

as to which any of Borrower’s representations or warranties pertaining to
Accounts are untrue;

(s)

that represents interest payments, late or finance charges, or service charges
owing to Borrower; or

(t)

that is not otherwise acceptable in the good faith discretion of Lender,
provided, that Lender shall have the right to create and adjust eligibility
standards and related reserves from time to time in its good faith credit
judgment.





 

Sch A-6

 







--------------------------------------------------------------------------------




“Environmental Laws” means all Federal, state and local laws, statutes,
ordinances and regulations, now or hereafter in effect, and in each case as
amended or supplemented from time to time, and any applicable judicial or
administrative interpretation thereof relating to the regulation and protection
of human health, safety, the environment and natural resources (including
ambient air, surface water, groundwater, wetlands, land surface or subsurface
strata, wildlife, aquatic species and vegetation).

“Environmental Liabilities” means all liabilities, obligations,
responsibilities, remedial actions, removal costs, losses, damages of whatever
nature, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts and consultants and costs of investigation and
feasibility studies), fines, penalties, sanctions and interest incurred as a
result of any claim, suit, action or demand of whatever nature by any Person and
which relate to any health or safety condition regulated under any Environmental
Law, environmental permits or in connection with any Release, threatened
Release, or the presence of a Hazardous Material.

“Equipment” means all “equipment” as such term is defined in the Code, now owned
or hereafter acquired by any Person, wherever located, including any and all
machinery, apparatus, equipment, fittings, furniture, fixtures, motor vehicles
and other tangible personal property (other than Inventory) of every kind and
description that may be now or hereafter used in such Person’s operations or
which are owned by such Person or in which such Person may have an interest, and
all parts, accessories and accessions thereto and substitutions and replacements
therefor.

“ERISA” means the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the IRC, or, solely for the purposes of
Section 302 of ERISA and Section 412 of the IRC, is treated as a single employer
under Section 414 of the IRC.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the IRC or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(b) of the IRC or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Credit Party or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Credit Party or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or to appoint a trustee to administer any Plan; (f) the incurrence by any Credit
Party or any ERISA Affiliate of any liability with respect to any withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
any Credit Party or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Credit Party or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.





 

Sch A-7

 







--------------------------------------------------------------------------------




“Event of Default” has the meaning assigned to it in Section 7.1.

“FATCA” means Sections 1471 through 1474 of the IRC and any regulations or
official interpretations thereof (including any Revenue Ruling, Revenue
Procedure, Notice or similar guidance issued by the U.S. Internal Revenue
Service thereunder as a precondition to relief or exemption from taxes under
such provisions).

“Fees” means the fees due to Lender as set forth in Schedule E.

“Financial Statements” means (a) the consolidated income statement, balance
sheet and statement of cash flows of Parent and its Subsidiaries (including
Borrower), internally prepared for each Fiscal Quarter , and, in the case of
each Fiscal Year, audited and prepared in accordance with GAAP (except for, in
the case of any interim quarterly financial statements, the absence of notes and
normal year-end adjustments), and (b) in the case of each Fiscal Month, the
monthly management reports for such Fiscal Month that are delivered in
accordance with Section 4.1(b) of the Agreement.

“Fiscal Month” means any of the monthly accounting periods of Borrower.

“Fiscal Quarter” means any of the quarterly accounting periods of Borrower.

“Fiscal Year” means the 12 month period of Borrower ending December 31 of each
year. Subsequent changes of the fiscal year of Borrower shall not change the
term “Fiscal Year” unless Lender shall consent in writing to such change.

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Person.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, consistently applied.

“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Person, including all right,
title and interest that such Person may now or hereafter have in or under any
Contract, all Payment Intangibles, customer lists, Licenses, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including the Goodwill associated with any Intellectual Property), all rights
and claims in or under insurance policies (including insurance for fire, damage,
loss, and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key-person, and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit accounts, rights to receive tax refunds and other
payments, rights to receive dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Stock and Investment
Property, and rights of indemnification.

“Goods” means all “goods,” as such term is defined in the Code, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in





 

Sch A-8

 







--------------------------------------------------------------------------------




“goods” as defined in the Code, manufactured homes, standing timber that is cut
and removed for sale and unborn young of animals.

“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing any indebtedness, lease, dividend, or other obligation (“primary
obligations”) of any other Person (the “primary obligor”) in any manner,
including any obligation or arrangement of such guaranteeing Person (whether or
not contingent): (a) to purchase or repurchase any such primary obligation; (b)
to advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor; (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation; or (d) to indemnify the owner of such primary obligation against
loss in respect thereof.

“Guarantor” means each Person that executes a guaranty or a support, put or
other similar agreement in favor of Lender in connection with the transactions
contemplated by this Agreement.

“Guaranty” means any agreement to perform all or any portion of the Obligations
on behalf of Borrower or any other Credit Party, in favor of, and in form and
substance satisfactory to, Lender, together with all amendments, modifications
and supplements thereto, and shall refer to such Guaranty as the same may be in
effect at the time such reference becomes operative.

“Hazardous Material” means any substance, material or waste that is regulated by
or forms the basis of liability now or hereafter under, any Environmental Laws,
including any material or substance that is (a) defined as a “solid waste,”
“hazardous waste,” “hazardous material,” “hazardous substance,” “extremely
hazardous waste,” “restricted hazardous waste,” “pollutant,” “contaminant,”
“hazardous constituent,” “special waste,” “toxic substance” or other similar
term or phrase under any Environmental Laws, (b) petroleum or any fraction or
by-product thereof, asbestos, polychlorinated biphenyls (PCB’s), or any
radioactive substance.

“Hazardous Waste” has the meaning ascribed to such term in the Resource
Conservation and Recovery Act (42 U.S.C. §§ 6901 et. seq.).

“Indebtedness” of any Person means: (a) all indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services
(including reimbursement and all other obligations with respect to surety bonds,
letters of credit and bankers’ acceptances, whether or not matured, but not
including obligations to trade creditors incurred in the ordinary course of
business and not more than forty-five (45 days) past due; (b) all obligations
evidenced by notes,





 

Sch A-9

 







--------------------------------------------------------------------------------




bonds, debentures or similar instruments; (c) all indebtedness created or
arising under any conditional sale or other title retention agreements with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property); (d) all Capital Lease Obligations;
(e) all Guaranteed Indebtedness; (f) all Indebtedness referred to in clauses
(a), (b), (c), (d) or (e) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property (including accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness; (g) the Obligations; and (h) all liabilities under
Title IV of ERISA.

“Indemnified Liabilities” and “Indemnified Person” have the respective meanings
assigned to them in Section 1.11.

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, trade secrets and customer lists.

“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Person, wherever located, including all
inventory, merchandise, goods and other personal property that are held by or on
behalf of such Person for sale or lease or are furnished or are to be furnished
under a contract of service or that constitute raw materials, work in process,
finished goods, returned goods or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in such Person’s business
or in the processing, production, packaging, promotion, delivery or shipping of
the same, including all supplies and embedded software.

“Investment Property” means all “investment property,” as such term is defined
in the Code, now owned or hereafter acquired by any Person, wherever located.

“IRC” and “IRS” mean respectively, the Internal Revenue Code of 1986 and the
Internal Revenue Service, and any successors thereto.

“Lender” means Imperium Commercial Finance Master Fund LP and, if at any time
Lender shall decide to assign or syndicate all or any of the Obligations, such
term shall include such assignee or such other members of the syndicate.

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.





 

Sch A-10

 







--------------------------------------------------------------------------------




“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Person.

“Lien” means any mortgage, security deed or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, easement or encumbrance, or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any lease or title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing, and
the filing of, or agreement to give, any financing statement perfecting a
security interest under the Code or comparable law of any jurisdiction).

“Litigation” means any claim, lawsuit, litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority.

“Loan Documents” means this Agreement, the Notes, the Financial Statements, each
Guaranty, the Power of Attorney, the Blocked Account Agreements, the Parent
Pledge Agreement, and the other documents and instruments listed in Schedule F,
and all security agreements, mortgages and all other documents, instruments,
certificates, and notices at any time delivered by any Person (other than
Lender) in connection with any of the foregoing.

“Loans” means the Revolving Credit Loan and the Term Loan.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, financial or other condition of Parent, Borrower and any
other Credit Party, taken as a whole, (b) Borrower’s or any other Credit Party’s
ability to pay or perform the Obligations under the Loan Documents to which such
Credit Party is a party substantially in accordance with the terms thereof, (c)
the Collateral or Lender’s Liens on the Collateral or the priority of any such
Lien, or (d) Lender’s rights and remedies under this Agreement and the other
Loan Documents.

“Maximum Amount” means $2,250,000.

“Maximum Revolver Amount” means $250,000.

“Minimum Actionable Amount” means $100,000.

“Multiemployer Plan” means a “multiemployer plan,” as defined in Section 4001(a)
(3) of ERISA, to which Borrower, any other Credit Party or any ERISA Affiliate
is making, is obligated to make, has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

“Net Borrowing Availability” means at any time the Borrowing Availability less
the Revolving Credit Loan.

“Net Income (Loss)” means with respect to any Person and for any period, the
aggregate net income (or loss) after taxes of such Person for such period,
determined in accordance with GAAP.

“Notes” means the Revolving Credit Note and the Term Note.





 

Sch A-11

 







--------------------------------------------------------------------------------




“Notice of Revolving Credit Advance” has the meaning assigned to it in Section
1.1(b).

“Obligations” means all loans, advances, debts, expense reimbursement, fees,
liabilities, and obligations for the performance of covenants, tasks or duties
or for payment of monetary amounts (whether or not such performance is then
required or contingent, or amounts are liquidated or determinable) owing by
Borrower and any other Credit Party to Lender, of any kind or nature, present or
future, whether or not evidenced by any note, agreement or other instrument,
whether arising under any of the Loan Documents or under any other agreement
between Borrower, such Credit Party and Lender, and all covenants and duties
regarding such amounts. This term includes all principal, interest (including
interest accruing at the then applicable rate provided in this Agreement after
the maturity of the Loans and interest accruing at the then applicable rate
provided in this Agreement after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), Fees, Charges, expenses, attorneys’ fees and any other sum
chargeable to Borrower under any of the Loan Documents, and all principal and
interest due in respect of the Loans and all obligations and liabilities of any
Guarantor under any Guaranty.

“Overadvance” shall have the meaning set forth in Section 1.2(b) of this
Agreement.

“Parent” shall mean Cover-All Technologies Inc., a Delaware corporation.

“Parent Pledge Agreement” shall mean the Pledge and Security Agreement executed
by Parent in favor of Lender as of the Closing Date, as amended, modified,
supplemented, renewed, restated or replaced.

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Person granting any right with respect to any invention on which
a Patent is in existence.

“Patents” means all of the following in which any Person now holds or hereafter
acquires any interest: uu. all letters patent of the United States or any other
country, all registrations and recordings thereof, and all applications for
letters patent of the United States or any other country, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State or Territory thereof, or any other country; and vv. all reissues,
continuations, continuations-in-part or extensions thereof.

“Payment Default” shall mean the occurrence of an Event of Default under Section
7.1(a) of this Agreement.

“Payment Intangibles” means all “payment intangibles” as such term is defined in
the Code, now owned or hereafter acquired by any Person.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges or levies, either not yet due and
payable or to the extent that nonpayment thereof is permitted by the terms of
Section 3.10; (b) pledges or deposits securing obligations under worker’s
compensation, unemployment insurance, social security or public liability





 

Sch A-12

 







--------------------------------------------------------------------------------




laws or similar legislation; (c) pledges or deposits securing bids, tenders,
contracts (other than contracts for the payment of money) or leases to which any
Credit Party is a party as lessee made in the ordinary course of business; (d)
deposits securing public or statutory obligations of any Credit Party; (e)
inchoate and unperfected workers’, mechanics’, or similar liens arising in the
ordinary course of business so long as such Liens attach only to Equipment,
fixtures or real estate; (f) carriers’, warehousemen’s’, suppliers’ or other
similar possessory liens arising in the ordinary course of business and securing
indebtedness not yet due and payable in an outstanding aggregate amount not in
excess of $25,000 at any time so long as such Liens attach only to Inventory;
(g) deposits of money securing, or in lieu of, surety, appeal or customs bonds
in proceedings to which any Credit Party is a party; (h) zoning restrictions,
easements, licenses, or other restrictions on the use of real property or other
minor irregularities in title (including leasehold title) thereto, so long as
the same do not materially impair the use, value, or marketability of such real
estate; (i) Purchase Money Liens securing Purchase Money Indebtedness (or rent)
to the extent permitted under Section 5(b)(vi); (j) Liens in existence on the
Closing Date as disclosed on Disclosure Schedule 5(e) provided that no such Lien
is spread to cover additional property after the Closing Date and the amount of
Indebtedness secured thereby is not increased; and (k) Liens in favor of Lender
securing the Obligations.

“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether Federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the IRC or
Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Proceeds” means “proceeds,” as such term is defined in the Code and, in any
event, shall include: (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to Borrower or any other Credit Party from time to
time with respect to any Collateral; (b) any and all payments (in any form
whatsoever) made or due and payable to Borrower or any other Credit Party from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of any Collateral by any governmental body, authority,
bureau or agency (or any person acting under color of governmental authority);
(c) any claim of Borrower or any other Credit Party against third parties (i)
for past, present or future infringement of any Intellectual Property or (ii)
for past, present or future infringement or dilution of any Trademark or
Trademark License or for injury to the goodwill associated with any Trademark,
Trademark registration or Trademark licensed under any Trademark License; (d)
any recoveries by Borrower or any other Credit Party against third parties with
respect to any litigation or dispute concerning any Collateral, including claims
arising out of the loss or nonconformity of, interference with the use of,
defects in, or infringement of rights in, or damage to, Collateral; (e) all
amounts collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock; and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.





 

Sch A-13

 







--------------------------------------------------------------------------------




“Projections” means, as of any date, a business plan for Parent and its
Subsidiaries, including Borrower, for each Fiscal Year following the Closing
Date which contains substantially the same information and is prepared in
substantially the same format as the business plan which was delivered by
Borrower to Lender prior to the Closing Date or in such revised format as may be
agreed to between Credit Parties and Lender subsequent to the Closing Date.

“Purchase Money Indebtedness” means (a) any Indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, (b) any
Indebtedness incurred for the sole purpose of financing or refinancing all or
any part of the purchase price of any fixed asset, and (c) any renewals,
extensions or refinancings thereof (but not any increases in the principal
amounts thereof outstanding at that time).

“Purchase Money Lien” means any Lien upon any fixed assets which secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.

“Real Property” has the meaning assigned to it in Section 3.15.

“Release” means as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials in the indoor or outdoor environment by such
Person, including the movement of Hazardous Materials through or in the air,
soil, surface water, ground water or property.

“Requirement of Law” means as to any Person, the Certificate or Articles of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

“Restricted Payment” means: (a) the declaration or payment of any dividend or
the incurrence of any liability to make any other payment or distribution of
cash or other property or assets on or in respect of Borrower’s or any other
Credit Party’s Stock; (b) any payment or distribution made in respect of any
subordinated Indebtedness of Borrower or any other Credit Party in violation of
any subordination or other agreement made in favor of Lender; (c) any payment on
account of the purchase, redemption, defeasance or other retirement of
Borrower’s or any other Credit Party’s Stock or Indebtedness or any other
payment or distribution made in respect of any thereof, either directly or
indirectly; other than (i) that arising under this Agreement or (ii) interest
and principal, when due without acceleration or modification of the amortization
as in effect on the Closing Date, under Indebtedness (not including subordinated
Indebtedness, payments of which shall be permitted only in accordance with the
terms of the relevant subordination agreement made in favor of Lender) described
in Disclosure Schedule (5(b)) or otherwise permitted under Section 5(b)(vi); or
(d) any payment, loan, contribution, or other transfer of funds or other
property to any Stockholder of such Person which is not expressly and
specifically permitted in this Agreement; provided, that no payment to Lender
shall constitute a Restricted Payment.





 

Sch A-14

 







--------------------------------------------------------------------------------




“Revolving Credit Advance” has the meaning assigned to it in Section 1.1(a).

“Revolving Credit Loan” means at any time the aggregate amount of Revolving
Credit Advances then outstanding.

“Revolving Credit Note” means the promissory note of Borrower dated the Closing
Date, substantially in the form of Exhibit F.

“Revolving Credit Rate” has the meaning assigned to it in Section 1.5(a).

“Revolving Loan Commencement Date” shall mean, so long as no Default or Event of
Default exists and is continuing, the first (1st) Business Day after the
Revolving Loan Conditions Precedent are satisfied.

“Revolving Loan Conditions Precedent” shall mean the receipt by Lender of a
written request by Borrower for Lender to provide Borrower with Revolving Credit
Advances under this Agreement and, if Lender has not previously delivered a
Control Notice, the delivery by Lender of a Control Notice to each bank or other
institution where any Blocked Account is maintained.

“SEC” shall mean the United States Securities and Exchange Commission.

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Person, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.

“Stated Expiry Date” means September 10, 2015.

“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934).

“Stockholder” means each holder of Stock of Borrower or any other Credit Party.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty (50%) of the outstanding Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person and/or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of fifty (50%) or more of such Stock whether by proxy,
agreement, operation of law or otherwise, and (b) any partnership or limited
liability company in which such Person or one or more Subsidiaries of such
Person has an equity interest (whether in the form of voting or participation in
profits or capital contribution) of more than fifty (50%) or of which any





 

Sch A-15

 







--------------------------------------------------------------------------------




such Person is a general partner or manager or may exercise the powers of a
general partner or manager.

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Lender.

“Term Loan” means the loan in the amount specified in and evidenced by the Term
Note, and made to Borrower under the terms of this Agreement, and any renewals,
extensions, revisions, modifications or replacements therefor or thereof.

“Term Loan Rate” has the meaning assigned to it in Section 1.5(a).

“Term Note” means the promissory note of Borrower dated the Closing Date,
substantially in the form of Exhibit G.

“Termination Date” means the date on which all Obligations under this Agreement
are indefeasibly paid in full, in cash and Borrower shall have no further right
to borrow any moneys or obtain other credit extensions or financial
accommodations under this Agreement.

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Person granting any right to use any Trademark or
Trademark registration.

“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Person: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of like nature (whether registered or
unregistered) all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State or Territory thereof, or any other
country or any political subdivision thereof; (b) all reissues, extensions or
renewals thereof; and (c) all goodwill associated with or symbolized by any of
the foregoing.

“Unused Line Fee” has the meaning assigned to it in Schedule E.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Any accounting term used in this Agreement or the other Loan Documents shall
have, unless otherwise specifically provided therein, the meaning customarily
given such term in accordance with GAAP, and all financial computations
thereunder shall be computed, unless otherwise specifically provided therein, in
accordance with GAAP consistently applied; provided, that all financial
covenants and calculations in the Loan Documents shall be made in accordance
with GAAP as in effect on the





 

Sch A-16

 







--------------------------------------------------------------------------------




Closing Date unless Borrower and Lender shall otherwise specifically agree in
writing. That certain items or computations are explicitly modified by the
phrase “in accordance with GAAP” shall in no way be construed to limit the
foregoing. All other undefined terms contained in this Agreement or the other
Loan Documents shall, unless the context indicates otherwise, have the meanings
provided for by the Code. The words “herein,” “hereof” and “hereunder” or other
words of similar import refer to this Agreement as a whole, including the
exhibits and schedules thereto, as the same may from time to time be amended,
modified or supplemented, and not to any particular section, subsection or
clause contained in this Agreement.

For purposes of this Agreement and the other Loan Documents, the following
additional rules of construction shall apply, unless specifically indicated to
the contrary: (a) wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural; (b) the term “or” is not exclusive; (c) the term “including” (or any
form thereof) shall not be limiting or exclusive; (d) all references to statutes
and related regulations shall include any amendments of same and any successor
statutes and regulations; and (e) all references to any instruments or
agreements, including references to any of the Loan Documents, shall include any
and all modifications or amendments thereto and any and all extensions or
renewals thereof.








 

Sch A-17

 







--------------------------------------------------------------------------------




SCHEDULE B

LENDER’S AND BORROWER’S ADDRESS FOR NOTICES




Lender’s Address




IMPERIUM COMMERCIAL FINANCE MASTER FUND LP

c/o Imperium Advisers, LLC

515 Madison Avenue, 24th Floor

New York, NY 10022

Attn: Mr. William Steward

Facsimile: (212) 433-1361




Borrower’s Address




COVER-ALL SYSTEMS, INC.

c/o Cover-All Technologies, Inc.

55 Lane Road

Fairfield, NJ 07004

Attn: Mr. John W. Roblin

Facsimile: (973) 461 5255








 

Sch B-1

 







--------------------------------------------------------------------------------




SCHEDULE C




[INTENTIONALLY OMITTED]








 

Sch C-1

 







--------------------------------------------------------------------------------







SCHEDULE D - CASH MANAGEMENT




Borrower agrees to establish, and to maintain, until the Termination Date, the
cash management system described below:

1.

Commencing on the Closing Date and until the Termination Date, Borrower shall
cause to be deposited directly all cash, checks, notes, drafts or other similar
items relating to or constituting proceeds of or payments made in respect of any
and all Collateral into lock boxes or lock box accounts in such Credit Party’s
or Lender’s name (collectively, the “Blocked Accounts”) set forth in paragraph 1
of Attachment I hereto. As of the Closing Date and at all times thereafter, all
proceeds of Collateral and all other cash and cash equivalents of Borrower shall
at all times be deposited by Borrower in the Blocked Accounts, and Borrower
shall (as agent and trustee for the Lender) cause each of its Customers and all
other applicable Persons to at all times send payments on all Accounts and other
Collateral of Borrower into the Blocked Accounts. If, for any reason any
Customer makes payments on any Account or other Collateral directly to Borrower,
Borrower shall collect (as agent and trustee for the Lender) all such amounts
and immediately pay all such amounts into a Blocked Account; provided, however,
that, until such payment into a Blocked Account, all moneys so received will be
held upon trust for and promptly remitted to the Lender. Borrower shall instruct
all of its Customers to make all payments into a Blocked Account. All of the
Blocked Accounts shall be governed by “control” or other agreements in form and
substance acceptable to Lender satisfactory to, among other things, establish
Lender’s perfection and rights in such Blocked Accounts or other accounts under
the UCC and other applicable law (the “Blocked Accounts Agreement”). All
invoices for sales of Inventory or services by Borrower shall contain the
address of the Blocked Accounts as the address for remittance of payment. The
“control” agreements covering the Blocked Accounts shall provide that (a) after
delivery of a Control Notice (which may be delivered by Lender upon the
occurrence and during the continuance of a Cash Dominion Event), (i) such bank
or other institution shall comply with the instructions given by Lender with
respect to such Blocked Accounts and funds therein without further consent by
Borrower and (ii) all amounts in such Blocked Accounts shall be transferred on a
daily basis by such bank or other institution to the Collection Account or such
other account as may be designated by Lender, and (b) such bank or other
institution shall waive any offset rights against the funds so deposited into
such Blocked Accounts, subject to exceptions to such waiver of offset rights as
shall be acceptable to Lender. The “control” agreements covering the Blocked
Accounts constituting Cash Receipt Accounts shall provide that all amounts in
such Cash Receipt Accounts shall be transferred on a daily basis by such bank or
other institution to an Operating Account subject to a “control” agreement or,
during any Cash Dominion Event, to the Collection Account or such other account
as may be designated by Lender (it being understood and agreed that, during any
Cash Dominion Event, (A) Borrower will have no further access to the Blocked
Accounts that are subject to such “control” agreements, and (B) Borrower will
cooperate with Lender in amending or otherwise modifying any “control” agreement
in order to effectuate the foregoing). Lender does not assume any responsibility
for any Blocked Account arrangement, including without limitation, any claim of
accord and satisfaction or release with respect to deposits accepted by any bank
thereunder. Alternatively, upon the occurrence and during the continuance of a
Cash Dominion Event, Lender may establish depository accounts (collectively, the
“Depository Accounts”) in the name of Lender at a bank or banks for the deposit
of such funds and Borrower shall





 

Sch D-1

 







--------------------------------------------------------------------------------




deposit all proceeds of Collateral or cause same to be deposited, in kind, in
such Depository Accounts of Lender in lieu of depositing same to the Blocked
Accounts.

2.

On the Closing Date, the lock box and blocked account arrangements shall
immediately become operative at the banks at which the Blocked Accounts are
maintained. From and after the Revolving Loan Commencement Date, amounts
outstanding under the Revolving Credit Loan (for purposes of the Borrowing
Availability) shall be reduced through daily sweeps, by wire transfer, of the
Blocked Accounts into the Collection Account. After delivery of a Control Notice
, Borrower acknowledges that it shall have no right to gain access to any of the
moneys in the Blocked Accounts until after the Termination Date.

5.

Borrower may maintain, in its name, accounts (the “Disbursement Accounts ”) at a
bank or banks acceptable to Lender into which Lender shall, from time to time,
deposit proceeds of the Term Loan and Revolving Credit Advances made pursuant to
Section 1.1 for use solely in accordance with the provisions of Section 1.3. All
of the Disbursement Accounts as of the Closing Date are listed in paragraph 2 of
Attachment I hereto. All of the Disbursement Accounts shall be governed by
“control” or other agreements in form and substance acceptable to Lender
satisfactory to, among other things, establish Lender’s perfection and rights in
such Blocked Accounts or other accounts under the UCC and other applicable law.

6.

Upon the request of Lender, Borrower shall forward to Lender, on a daily basis,
evidence of the deposit of all items of payment received by Borrower into the
Blocked Accounts and copies of all such checks and other items, together with a
statement showing the application of those items relating to payments on
Accounts to outstanding Accounts and a collection report with regard thereto in
form and substance satisfactory to Lender.








 

Sch D-2

 







--------------------------------------------------------------------------------




SCHEDULE F

SCHEDULE OF DOCUMENTS







The obligation of Lender to make the initial Revolving Credit Advances is
subject to satisfaction of the condition precedent that Lender shall have
received the following, each, unless otherwise specified below or the context
otherwise requires, dated the Closing Date, in form and substance satisfactory
to Lender and its counsel:

PRINCIPAL LOAN DOCUMENTS

1.

Agreement. The Loan and Security Agreement duly executed by Borrower(s).

2.

Note(s). Duly executed Note(s) to the order of Lender evidencing the Loan(s).

3.

Guaranty. Guaranty of the Obligations by Parent in favor of Lender.

COLLATERAL DOCUMENTS

1.

Acknowledgment Copies of Financing Statements. Acknowledgment copies of proper
Financing Statements (Form UCC-l) (the “Financing Statements”) duly filed under
the Code in all jurisdictions as may be necessary or, in the opinion of Lender,
desirable to perfect Lender’s Lien on the Collateral.

2.

UCC Searches. Certified copies of UCC Searches, or other evidence satisfactory
to Lender, listing all effective financing statements which name Borrower (under
present name, any previous name or any trade or doing business name) as debtor
and covering all jurisdictions referred to in paragraph (1) immediately above,
together with copies of such other financing statements.

3.

Intellectual Property Documents. Agreements relating to the granting to Lender
of a security interest in Intellectual Property of Borrower to the extent
applicable in a form suitable for filing with the appropriate Federal filing
office, which, if requested by Lender in accordance with this Agreement, shall
be dated as of the applicable date of delivery.

4.

Other Recordings and Filings. Evidence of the completion of all other recordings
and filings (including UCC-3 termination statements and other Lien release
documentation) as may be necessary or, in the opinion of and at the request of
Lender, desirable to perfect Lender’s Lien on the Collateral and ensure such
Collateral is free and clear of other Liens.

5.

Power of Attorney. Powers of Attorney duly executed by each Credit Party
executing the Agreement.

THIRD PARTY AGREEMENTS

1.

Landlord and Mortgagee Consents. Unless otherwise agreed to in writing by
Lender, duly executed landlord and mortgagee waivers and consents from the
landlords and mortgagees of all of





 

Sch F-1

 







--------------------------------------------------------------------------------




(each) Borrower’s leased or owned locations where Collateral is held, in each
case, in form and substance satisfactory to Lender, which shall be dated as of
the applicable date of delivery thereof.

2.

Cash Management System. Duly executed Blocked Account Agreements and, if
required by Lender, pledged account agreements in respect of the Disbursement
Accounts as contemplated by Schedule D, which Blocked Account Agreements, when
delivered in accordance with Section 4.4 of this Agreement, shall be dated the
date of delivery thereof.

3.

Guarantee. Guarantee executed by Parent in favor of Lender.

4.

Parent Pledge Agreement. Parent Pledge Agreement and related stock powers
executed by Parent in favor of Lender.

5.

Warrant. Warrant executed by Parent for Lender to purchase 1,400,000 shares of
Parent. Warrant to be exercisable for a five (5) year period following the
Closing Date.

OTHER DOCUMENTS

1.

Secretary Certificate. A Secretary Certificate in the form of Exhibit H-1 and
Exhibit H-2 to the Agreement, duly completed and executed by the Secretary of
Borrower and Parent, respectively, together with all attachments thereto.

2.

Financial Statements and Projections. Copies of the Projections of the Borrower
delivered to Lender prior to the Closing Date.

3.

Insurance Policies. Certified copies of insurance policies described in Section
3.16, together with evidence showing loss payable or additional insured clauses
or endorsements in favor of Lender.

4.

Existing Lease Agreements. Copies of any existing real property leases and
equipment leases to which (each) Borrower is a party and any other document or
instrument evidencing or relating to existing Indebtedness of Borrower(s),
together with all certificates, opinions, instruments, security documents and
other documents relating thereto, all of which shall be satisfactory in form and
substance to Lender, certified by an authorized officer of Borrower(s) as true,
correct and complete copies thereof.








 

Sch F-2

 







--------------------------------------------------------------------------------







SCHEDULE G




FINANCIAL COVENANTS







1.

Minimum EBITDA. Borrower shall at all times maintain EBITDA of at least (a)
$850,000 for the twelve (12) Fiscal Months ending September 30, 2013, and (b) in
an amount for each twelve (12) Fiscal Months ending September 30 of each year
thereafter (each such period, a “Testing Period”) as determined by Lender and
Borrower in good faith, based on the Projections and other information provided
to Lender for each such Testing Period pursuant to Section 4.1(e) of this
Agreement (but in an amount not to exceed eighty-five (85%) of the projected
EBITDA for a Testing Period), and such EBITDA for each such Testing Period will
be incorporated herein pursuant to an amendment to this Schedule G, which
amendment shall be executed by and among Lender and Credit Parties, in form and
substance reasonably satisfactory to Lender. If such amendment is not executed
prior to the commencement of a Testing Period, then the minimum EBITDA covenant
for such Testing Period shall be the minimum EBITDA required in this Schedule G
for the immediately preceding Testing Period, in each case, unless and until
such minimum EBITDA amendment becomes effective for the applicable Testing
Period.







2.

Minimum Revenue from Licenses, Support Services and Professional Services.
Borrower shall at all times maintain aggregate revenue from Licenses, Support
Services and Professional Services (collectively, “Services Revenue”) of at
least (a) $ 14,400,000 for the twelve (12) Fiscal Months ending September 30,
2013, and (b) in an amount for each twelve (12) Fiscal Months ending September
30 of each year thereafter (each such period, a “Testing Period”), as determined
by Lender and Borrower in good faith, based on the Projections and other
information then provided to Lender for each such Testing Period pursuant to
Section 4.1(e) of this Agreement (but in an amount not to exceed eighty (80%) of
the projected Services Revenue for a Testing Period), and such minimum Services
Revenue for each such Testing Period will be incorporated herein pursuant to an
amendment to this Schedule G, which amendment shall be executed by and among
Lender and Credit Parties, in form and substance reasonably satisfactory to
Lender. If such amendment is not executed prior to the commencement of a Testing
Period, then the minimum Services Revenue covenant for such Testing Period shall
be the minimum Services Revenue required in this Schedule G for the immediately
preceding Testing Period, in each case, unless and until such minimum Services
Revenue amendment becomes effective for the applicable Testing Period.





 

Sch F-1

 







--------------------------------------------------------------------------------